Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 1 of 63

FILED

UNITED STATES DISTRICT COURT
IN THE UNITED STATES DISTRICT COURT DENVER, COLORADO

FOR THE DISTRICT OF COLORADO JUL 13 2020

JEFFREY P. COLWELL
CLERK

 

Civil Action No. NOT YET REALIZED
(To be supplied by the court)

ROBERT LINDBLAD, Plaintiff (Pro Se)
Vv.

CITY OF AURORA GOVERNMENT

UNAMED AGENT, in his/her capacity as an Aurora Police Officer,
MARK LARSON, in his capacity as an Aurora Police Officer,
DAVID S. WALLER, in his capacity as an Aurora Police Officer,
ANDREW S. BROWN, in his capacity as an Aurora Police Officer,
G. NESTOR, in his capacity as an Aurora Police Officer,

JUDY LUTKIN, in her capacity as an Aurora Police Officer,
MICHAEL B. FOLEY, in his capacity as an Aurora Police Officer,
Defendant(s).

(List each named defendant on a separate line. If you cannot fit the names of all defendants in
the space provided, please write “see attached” in the space above and attach an additional
sheet of paper with the full list of names. The names of the defendants listed in the above
caption must be identical to those contained in Section B. Do not include addresses here.)

 

COMPLAINT

 

 

 

NOTICE

Federal Rule of Civil Procedure 5.2 addresses the privacy and security concerns resulting from
public access to electronic court files. Under this rule, papers filed with the court should not
contain: an individual’s full social security number or full birth date; the full name of a person
known to be a minor; or a complete financial account number. A filing may include only: the
last four digits of a social security number; the year of an individual’s birth; a minor’s initials;
and the last four digits of a financial account number.

Plaintiff need not send exhibits, affidavits, grievances, witness statements, or any other
materials to the Clerk’s Office with this complaint.

 

 
4

Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 2 of 63

A. PLAINTIFF INFORMATION

You must notify the court of any changes to your address where case-related papers may be
served by filing a notice of change of address. Failure to keep a current address on file with the
court may result in dismissal of your case.

ROBERT LINDBLAD

3898 S. BISCAY ST.

AURORA, CO 80013

(Name and complete mailing address)

PHONE: (720) 273-3712 EMAIL: lindblad2716@aol.com
(Telephone number and e-mail address)

B. DEFENDANT(S) INFORMATION

Please list the following information for each defendant listed in the caption of the complaint. If
more space is needed, use extra paper to provide the information requested. The additional
pages regarding defendants should be labeled “B. DEFENDANT(S) INFORMATION.”

Defendant 1: AURORA CITY GOVERNMENT 15151 E, Alameda Pkwy
(Name and complete mailing address)

(303) 739-7030
(Telephone number and e-mail address if known)

Defendant 2: UNAMED AGENT 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)

(303) 627-3100
(Telephone number and e-mail address if known)

Defendant 3: MARK LARSON 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)

(303) 627-3100
(Telephone number and e-mail address if known)

Defendant 4: DAVID S. WALLER 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)

(303) 627-3100
(Telephone number and e-mail address if known)

Defendant 5: ANDREW S. BROWN 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)
Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 3 of 63

(303) 627-3100
(Telephone number and e-mail address if known)

Defendant 6: G. NESTOR 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)

(303) 627-3100
(Telephone number and e-mail address if known)

Defendant 7; JUDY JEANNE LUTKIN 20971 E. Smoky Hill Rd. Aurora, CO 80015
(Name and complete mailing address)

(720) 876-2327
(Telephone number and e-mail address if known)

Defendant 8: MICHAEL B. FOLEY 15001 E. Alameda Pkwy, Aurora, CO 80012
(Name and complete mailing address)

(303) 627-3100

 

C. JURISDICTION

Identify the statutory authority that allows the court to consider your claim(s):
(check one)

X__ 28 U.S.C. §1861. Declaration of policy. It is the policy of the United States that all
litigants in Federal courts Entitled to trial by jury shall have the right to grand and petit juries
selected at random.

X28 U.S.C. § 1331 Federal question pursuant (claims arising under the Constitution,

laws, or treaties of the United States).

X_ 28 U.S.C. §1361. Action to compel an officer of the United States to perform his duty
The district courts shall have original jurisdiction of any action in the nature of mandamus to
compel an officer or employee of the United States or any agency thereof to perform a duty
owed to the plaintiff.

X42 U.S.C. § 1983 Civil action for deprivation of rights. Every person who, under color
of any statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of
Columbia, subjects, or causes to be subjected, any citizen of the United States or other person
within the jurisdiction thereof to the deprivation of any rights, privileges, or immunities secured
by the Constitution and laws, shall be liable to the party injured in an action at law, suit in equity,
or other proper proceeding for redress, except that in any action brought against a judicial officer
for an act or omission taken in such officer's judicial capacity, injunctive relief shall not be
granted unless a declaratory decree was violated or declaratory relief was unavailable. For the
purposes of this section, any Act of Congress applicable exclusively to the District of Columbia
shall be considered to be a statute of the District of Columbia.
Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 4 of 63

__X_Article 3 Section 1 of the United States Constitution. Power to create necessary courts.
_X Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 2035-36, 56 L. Ed.
2d 611 (1978) A section 1983 claim against the City itself must be based on the existence of an
official custom or policy that is responsible for the deprivation of rights asserted by the plaintiff.

X__ Davoll v. Webb, 943 F. Supp. 1289, 1302 (D.Colo.1996) Such a policy or custom may be
established by evidence of widespread practice.

X__42 U.S.C.§1988. Plaintiff's claims for attorney’s fees is conferred.

(a) Applicability of Section ——Except as otherwise provided by law—{1) this section
§1391. shall govern the venue of all civil actions brought in district courts of the United
Venue States; and(2) the proper venue for a civil action shall be determined without regard
to whether the action is local or transitory in nature.

§1391.(b)(2) This is the district in which a substantial part of events and omissions occurred
giving rise to the claim and where plaintiff and defendants are located: Metropolitan Denver Area,
Colorado.Residency: Satisfied by all defendants location and the plaintiffs.

§1391.(e)(1) Defendants are acting under the color of law as officers in there official capacity
under color of legal authority. The City of Aurora Government is a participant, as defendant,
municipal corporation entity. Colorado is where events and omissions occurred and where the
plaintiff resides. Venue meets the requirement for multi-party litigation.

List the specific federal statute, treaty, and/or provision(s) of the United States Constitution that
are at issue in this case.

1. Amendment 14 Guaranteed Privileges and Immunities of Citizenship, Nor be Shall
Deprived of Life, Liberty, or Property Without Due Process, Nor Deny any Person
within its Jurisdiction the Equal Protection of the Laws.

2. Amendment 1 Violation of Right to Petition the Government.

3. Amendment 13 Violation of No Involuntary Servitude.

NO __ Diversity of citizenship pursuant to 28 U.S.C. § 1332 (a matter between individual or
corporate citizens of different states and the amount in controversy exceeds $75,000)
Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 5 of 63

Plaintiff is a citizen of the State of: Aurora, Colorado

If Defendant 1 is an individual, Defendant 1 is a citizen of N/A.

If Defendant 1 is a corporation, (it is a municipal corporation).
Defendant 1 is incorporated under the laws of Colorado (name of state or foreign nation).

Defendant 1 has its principal place of business in Colorado (name of state or foreign
nation).

If Defendant 2 is an individual, Defendant 2 is a citizen of Colorado.

If Defendant 2 is a corporation,
Defendant 2 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 2 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 3 is an individual, Defendant 3 is a citizen of Colorado.

If Defendant 3 is a corporation,
Defendant 3 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 3 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 4 is an individual, Defendant 1 is a citizen of Colorado.

If Defendant 4 is a corporation,
Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 6 of 63

Defendant 4 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 4 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 5 is an individual, Defendant 5 is a citizen of Colorado.

If Defendant 5 is a corporation,
Defendant 5 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 5 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 6 is an individual, Defendant 6 is a citizen of Colorado.

If Defendant 6 is a corporation,
Defendant 6 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 6 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 7 is an individual, Defendant 7 is a citizen of Colorado.

If Defendant 7 is a corporation,
Defendant 7 is incorporated under the laws of N/A (name of state or foreign nation).
Defendant 7 has its principal place of business in N/A (name of state or foreign nation).

If Defendant 8 is an individual, Defendant 8 is a citizen of Colorado.

If Defendant 8 is a corporation,
Defendant 8 is incorporated under the laws of N/A (name of state or foreign nation).

Defendant 8 has its principal place of business in N/A (name of state or foreign nation).
Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 7 of 63

Nature of the Case

. Robert Lindblad is a citizen of the United States of America under United States Law, who has
spent the last seven years as a student in school—completing a Bachelor of Arts of American
Studies with two minors in Business Administration and Business Finance. Robert has also
worked towards a Master of Arts in Ancient and Classical Studies which he expects to complete
his last class prior to graduation as this complaint ensues. Afterwards, Robert will pursue a

Master of Arts Intelligence Studies Degree.

. Moreover, Robert Lindblad is diversified with independent studies in several fields to include:
Psychology, Law, Surnames, Philology, Etymology of Words and letters, semiotics, code-
breaking and cryptanalysis, and holistically western civilization to include but not limited to

matters of religion, philosophy, and tradition.

. Robert Lindblad graduated his bachelor’s degree with an American Studies program and laid
heavy emphasis on government. A Master of Ancient and Classic History is the scope of Roberts
Masters; this degree evolves simultaneously around: Government, empire and conquest, and the

story of civilization.

. Robert has no psychological illness correlated to such things as: Hallucinations of reality,
irrationalities of the world, delusional phenomena, overtly abstract thinking, or lost sense of
reality. On a popular test called the Big Five personality test, Robert scored impressively with

regard to stability, conscientiousness, and natural reactions (Not easily upset in stressful
Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 8 of 63

situations, relaxed, and calm ect.). The DISC personality report noted Robert’s most prevailing
feature as “compliant” from the listed attributes. Moreover, other psychological analysis point to

Robert as being “well-rounded.”

5. What shall be discerned by the aforementioned psychological personality test, is Robert
encompasses many strengths in work ethic, a structured way of life, belongs in a leadership
setting, is analytical, and completes tasks in an impressive fashion. He does not allow personal
feelings to influence his obligations or responsibilities to society. Overall, he demonstrates a

characterization as a model worker and asset to any team.

6. Robert has lived in Aurora, Colorado the majority of his life. It has been under conditions that
are a surprise to anyone in the more recent years based on Robert having been associated with a
project that is unlike any other in the world. Robert was selected or chosen by an intelligence
agency that cannot be identified, that will simply be referred to as the intelligence agency in this

complaint, to be the crown elect for remote viewing in Aurora, Colorado.

7. Remote viewing is a program that was studied by the Defense Intelligence Agency and inducted
into use, stemming four decades. A multitude of innovations can elevate the capabilities of a
nation within the military industrial complex and concepts like remote viewing. Innovations
through unclassified documents have undisguised proximate instruments and vehicles that are

impressive in the dawn of the technological age.

8. Remote viewing documents are open-access to the public and show an integral aspect of the
Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 9 of 63

human mind. Essentially, remote viewing allows an individual to receive transmission of a

distant locations in the visual centers of the mind.

9. Benefits of remote viewing include locating enemy fortresses, rescuing hostages, and locating
vital enemy targets that remain under radar through the chain of command. Remote viewing is
considered a success by the Defense Intelligence Agency and the Central Intelligence Agency

after decades with possession of this acquired technology.

10. Individuals who participate in the remote viewing program are named psychics. It is their
participation that is required as an intermediate to make sense of the program and its
eccentricities. Psychoenergetics is employed in the program that conducts remote viewing, once
called Project Sun Streak, one out of many of its names. Psychoenergetics is carefully defined as
a two-part purposeful technology for Project Sun Streak: 1) Mental affects on the physical world
(Yes, a mind coordinated to effect the physical world) 2) Purely mental collection of information
(such as Robert’s remote viewing program containing dualist personality approach; absorbing of
neurological transmission and cognitive thought seizure, by remote viewers who are coupled to

the program at a specific time).

11. Under Project Sun Streak, ESP, telepathy, and remote viewing are labeled perceptions
that cannot be explained by known sensory means. Remote viewing is defined as the acquisition
and description by mental means of information blocked from ordinary perception by distance,

shielding, or time.
. Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 10 of 63

12. Detailed accurate information (or intelligence) was the outcome of remote viewing
projects under Project Sun Streak. Hal Puthoff, Russel Targ, Pat Price, and Ingo Swann were
experienced experimenters and gifted subjects who participated in the success of remoted
viewing and psychic impressions. Purpose of remote viewing has been for intelligence agencies
usefulness and gathering intel with detection only documented reliably in the preliminary stages

of acknowledgment of the remote viewing project.

13. The Chinese Government picked up the signal of Chinese children receiving exposure to
the technology from the American Government. Human Intelligence (Humint) operations are
common within intelligence agencies, with human hacking concepts that are triumphant when it

comes to exploiting human behavior for its effects on the outside world.

14. The plaintiff Robert Lindblad was the sole individual that involuntarily participated as the
centerpiece of a remote viewing program. Keep in mind the definition of a psychic is a person
who has tapped into extra potential with sensory abilities beyond the five senses, not a
superstitious-phenomena that has yet to be uncovered. Robert has been predominantly on the
receiving end of the remote viewing program, where other humans are able to tether into his
frequency band and understand the world from Robert’s visual centers and neurological

transmissions (mind reading, mental dualism).

15. Information declassified by the Project Sun Streak and other military technologies
similar, is sanitized material. This means the unclassified documents lack specific details to the

preserved innovative aspects of such a program, and the terminology is very specific to avoid
_ Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 11 of 63

alerting the masses of the exact make-up of such advances in technology.

16. The plaintiff Robert Lindblad has been in communication with the intelligence agency
who conducts the program and surveillances Robert. The terms are not satisfactory between
Robert and the intelligence agency. Robert never desired to be on the program and has found
himself greatly disadvantaged to the intelligence agency, as they have prospered from the

relationship.

17. Defense Advanced Research Projects Agency (DARPA), a private high-level technology
government contractor, admits having this technology. DARPA is capable of offering
competencies to communicate radio station hub airing, to mental centers of an individual human
beings mind, through improvisation of allocated resources—to communication military
technologies. This technology has been confirmed existent by journalists and DARPA, the
famed creator of the aforementioned model. The Federation of American Scientists are keenly
aware of this technology and recognize the term V2K. Voice-to-Skull technology which was
terminology also recently taken off the U.S. Army website but confirms it is acknowledged

assets to military initiatives.

18. Moreover, Robert has been nothing less than a hostage to the agency for 15 years and
extensively tortured for 7 years. The intelligence agency has remained a burden on the life of
Robert Lindblad and the community, withstanding Robert’s attempts to diffuse the program. The

torture Robert endures is daily, cruel, and unsubstantiated.

19. Robert has remained under heavily isolated conditions, as the intelligence agency has
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 12 of 63

removed any and all individuals from Robert’s life to control the remote viewing program.
Purposefully, the program has been implemented to contain Robert Lindblad to a level that is
unimaginable, with regard to the extent a subject target could be exploited for benefit of such an
operation—to the intelligence agencies desired scheme and personal benefit. Robert has lost
credit for a multitude of inventions that have been put into use by the agency, with lack of

respect to the creator (Robert).

20. It has been a tense and challenging situation for Robert in multiple ways. Extreme torture
occurs daily and includes abusive mental conditioning, sexually explicit stimulus and induction,

and nothing less than pure and unsubstantiated violence.

21. The plaintiff Robert is a beacon device in one aspect of the remote viewing program.
Whatever is transmitted by way of biocommunication methods by the intelligence agency, is
disseminated to the public who is connected to the program by whatever selection of participants

the intelligence agency desires involved in such structure (yet unstable) environment.

22. Various phases of the remote viewing program have become engaged and operational.
None of the programs have been a success to the raw objectives that the intelligence agency
desired. Robert could not tolerate the behavior modifications and mental state alterations,
amongst many other malicious techniques employed to alter human subject members of the
remote viewing state. Needless to say, the human behavior modifications capabilities that the
intelligence agency holds, are not to be mitigated for their unimpressive utility to a mind and

body control project. Abnormalities through behavioral modification technology, have altered
. Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 13 of 63

many human subjects: Man, women, and child.

23. The Central Intelligence Agency conducted a multitude of behavior modifications in the
1950’s to the 1970’s, prior to Director Richard Helms destroying all the records to the
program—just prior to Congressional Hearings and commencement of the Rockefeller
Commission, and inquiries, that treated the program with appalling undertones and refused to
accept such inhumane treatment of civilian dependents. The success of the programs with
behavior control of human conscious and modified behaviors, was without a doubt successful

beyond reading between the lines of the captured Central Intelligence Agency documents.

24. Robert’s body is able to be controlled through invasive methods, by the intelligence
agency. Perfection is an understatement to the rationality of this remarkable technology. Modern
advances have reached a plateau, citing abilities to manipulate every aspect of the human bodies

functions, for the benefit of the agency behind such phenomena.

25. Robert has extensive evidence to prove the ability of the agency to conduct the affairs
mentioned, Hundreds of hours of lecture recordings are exhibited with live discussions with the
agents and preserved eras of the numerous trials and tribulations Robert has endured with the
agency. Robert has kept stockpiles of notes, encompassing several duffle bags pertaining to
information surrounding the intelligence agency, as Robert has tirelessly pushed forward to

receive his day of justice and freedom.

26. Everyday, is a challenge for Robert to complete all his task and keep the intelligence
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 14 of 63

agency restrained. Many times, Robert will be coerced to tasks that are less of interest to a
human. Walk extensively until Robert’s back is aching, sleeping or resting a large fraction of the
day, or dealing with brutal torture while doing schoolwork are common to Robert. Sometimes it
is the seemingly miniscule tactics, like reading, when the agency is prone to strike with intensive
torture techniques. It is a true hardship for Robert to complete his daily tasks and not without a

struggle ensuing.

27. Numerous people have been familiar with the program, the majority of Robert’s life, and
remain covert about the realisms surrounding such active remote viewing project. Admissions
are captured and the idea of rounding up witnesses and associates of Robert’s, under questioning,
undoubtedly yields concrete proof beyond any doubt of the clandestine program’s existence.
Nothing speculative can transpire with the particulars of the relationships Robert has with people
and why the relationships are framed in the context they are. Illuminations pointing to the fact

Robert is profoundly affiliated with the intelligence agency under duress is obscenely clear.

28. Remote viewing subsequently has remained in Aurora the entirety of Roberts life with
only minimal gaps in time. Robert has relocated to other sections of the metropolitan Denver
region and others have been exposed to the remote viewing program. It would be a nightmare for
Robert to relocate and other humans have the unfortunate responsibility of being an unwarranted

participant in the remote viewing program (children in particular).

29. Remaining intent on continuing its affiliation with Robert, the intelligence agency has

meticulously arranged their human capital and submissive subjects to follow directives in a
_ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 15 of 63

manner that allows the operation to keep running. Robert has been left “singled-out” for a
prolonged period, ostracized from communication and trustworthy people, who could shut down

the continuous undiplomatic relations between Robert and the intelligence agency.

30. Robert has been tirelessly at odds with the intelligence agency since approximately July
2019, concerning the most recent purge of the ongoing power struggle. Robert has investigated
the intelligence agency with documents as of 2014 to the year of 2019. Robert engaged to
investigate the agency for their crimes at a level unprecedented; and irrefutable in conclusive
facts, to warrant and render the agency defeated. Aurora City Government and the Aurora Police
Department have been the single obstruction, allowing the intelligence agency to operate with

remote viewing, in the more recent years.

31. It is quite apparent the intelligence agencies fear of Robert Lindblad and it is
uncontestable why. Torturous attacks on children, terrorism tendencies, local murder
surrounding the remote viewing program, various degrees of sabotage, economic control, sex
crimes and other matters interrelated to the remote viewing program have left Robert with
extensive valuable information surrounding the intelligence agencies atrocious conduct. The
intelligence agency is frightened of the outcome, with Robert’s exemplification of facts, hard to
ignore by any standards on this planet. Many of the criminal acts are initiated by the intelligence
agency, based on the assumptive need to enforce demands militantly. Since observation to law is
so heavily ignored by the intelligence agency, a resort to violent means is deemed necessary to
maintain control, which is proven with concrete evidence to be an unsubstantiated way to operate

an intelligence agency in the United States.
_ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 16 of 63

32. As soon as Robert prepared to commence working with the Aurora Police relative to the
matter in July 2019, the intelligence agency overrode executive functions on Roberts physical
body controls, limiting him in elasticity to conduct affairs without distraction, time management
compromises, and disabling effects on Robert’s agenda. Intense torture would be the protocol; as

procedure, to violently deter Robert from successful collaboration with law enforcement.

33. The first contact to the Aurora Police Department commenced on August 20, 2019, to
Officer Mark Larson in the economic unit. Instantly, Officer Mark Larson was covering up for
the intelligence agency, who learned of three people impersonating officers who contacted
Robert by way of trickery, and coerced Robert to unsuspectingly volunteer his private
information. Officer Mark Larson framed the incident as merely a nationwide scam, opposed to

Robert’s admissions that the illegal intelligence agency is involved in organized crime.

34, Mark Larson was very suspicious when asked if he knew what targeted individuals were.
Officer Larson stumbled on all three responses to the three questions it took to receive a straight
answer from him. Targeted individuals are people oppressed by government torture. Open social
media allows the victims to congregate and discuss the inhumane treatment that has
remorselessly targeted these afflicted people as victims. Robert is on one targeted individuals
website for group meetings pertinent to invasive technologies, and collectively 7,500 members
are associated with this one particular site. Government direct energy weapons, electronic
harassment, and psychotronic weapons are outrageous and are open discussion in multiple circles

on social media websites. There is no tolerance for a government who would avoid protections
_ Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 17 of 63

of guaranteed rights.

35. Robert’s situation is unlike the scores of targeted individuals in the multitude of victims.
He is the crowned and entitled beneficiary to the remote viewing program with the intelligence
agency. It is the only program of its kind world-wide. Robert is curbed from addressing the
program by the aggressive actions of the selfish individuals who so-called run the programs
operations. For a month, preparing this complaint, Robert has been violently “seized” and
disabled by the intelligence agency to prohibit the exposure of this vital lawsuit against the
Aurora City Government and the Aurora Police. No other lawsuit can be considered more

important in the twenty-first century, than the due process of this complaint.

36. Law enforcement at the Aurora Police Department has become the most evident and
crippling, thwarting demonstrations of civil rights violations imagined by law enforcement.
Robert’s status, and situation surrounding the much-needed recognition of the program which
must come to an end, is quite extraordinary. Robert has the ability to restrain a violent terrorist-
natured intelligence agency, from harming our citizens and receiving his blatantly obvious

punitive and compensatory recovery as a primary victim of the remote viewing program.

37. All Aurora Police Officers that Robert has communicated with over the course of the last
eleven months have conspired to border Robert in, from receiving any assistance and labelled
Robert Lindblad mentally ill, to cover-up for the most unbelievable conspiracy possibly
imagined between the intelligence agency and the Aurora Police. Robert is under heavy guard by

the intelligence agency, based on the fact of his value, importance, and contributions on a scale
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 18 of 63

inconceivable to a laymen. Needless to say, he is celebrity due to the nature of the program and

his achievements within the broad scope of its history.

38. At the height of passion, to preserve civil rights with the death of George Floyd and other
victims of police brutality, Robert faces a crucial chapter in addressing the most horrendous civil
rights and Constitutional overstepping comprehendible. The Aurora Police are making fabricated
reports that are maliciously inconsistent with Robert’s statements to the Aurora Police, who have
been to Robert’s house at 3898 S. Biscay St. Aurora, CO 80013 and involved with Robert

through phone communication with Robert.

39. Never could there be imagined that so many police would conspire to hold Robert down
from the long overdue justice he has been patiently awaiting. The opportunity to remedy a
situation with fluidity, based on sound evidence and admissions Robert has prepared to share

with the police, have turned into willful and wanton pattern of grotesque violations of Robert’s

civil rights beyond any rational justification.

40. Every single officer at the Aurora Police Department that has written a police report
regarding Robert in 2019-2020, has only intended on ruining Robert’s life, wielding power over
Robert, and setting the stage for others to discredit and decimate the chances for Robert’s welfare
to be considered. It is unbelievable so many officers would intentionally write false reports, to

subject Robert to a continuation of intense torture and endangerment for his life.

41. Aurora Police have not solely conspired on their own initiative against Robert Lindblad.
, €ase 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 19 of 63

To illustrate, the reasoning for such destructive abuse against Robert by the Aurora Police is
clearly the result of the participation of the intelligent agency that Robert is associated with
under duress. Biocommunication or Voice2Skull inter-cranial structures as a communication
method, has been used extensively by the intelligence agency to criminally conspire with the
Aurora Police and destroy the chances of well-being for Robert with a situation that is currently

peaking in intensity.

42. Robert is well-guarded by the intelligence agency. It is evident, as evidence will prove,
that the illegal intelligence agency has without a single doubt, collaborated with the Aurora
Police to deter the fundamental rights of Robert Lindblad to the most heightened degree. All
officers that wrote police reports pertaining to police contacts involving Robert, are involved
with defamation of Robert to oppress any needed outcomes that would release Robert from

bondage. Many officers have also ignored Directives Manual Policy and failed to write a report.

43. The Aurora Police are the only line of defense for Robert to report pertinent information
for addressment to Robert’s broad range of expertise on criminal conduct and violent violations
against Robert. The intelligence agency has caused tremendous trouble in Aurora, Colorado,
where they conduct operations based there greedy and self-indulging prerogatives. Only the
Aurora Police Department are the logical agency to address concerns surrounding the
intelligence agency. Robert has pleaded for help and only met confrontation by Aurora Police,
that demonstrate behavior that is parallel with the recognition as the most corrupt police entity in

the world.
_ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 20 of 63

44. Aurora Police, with their acceptance to side with the intelligence agency, have irritated
the situation by ten-fold. The Aurora Police have conspired in communication with the
intelligence agency, holding Robert hostage: Maliciously, willfully, and wantonly. Aurora Police
have wrote the most critical and crucial reports fathomable, with respect to outcomes prevailing,
demeaning Robert’s character and labelling him mentally ill to shatter the hopes Robert has of

confronting the intelligence agency.

45. The statements made about Robert Lindblad are beyond disbelief. The audio and body
cams are no way consistent with the conversations Robert had with Aurora Police. The
intelligence agency has specified to Robert that their only objective is to guard Robert from any
assistance regarding illicit activity or the torture of Robert against his guaranteed rights under the
United States Constitution. Aurora Police have demonstrated their devotion to sabotage Robert’s

life and successfully backed Robert into a dangerous corner.

46. Robert has called the Aurora Police many times with information surrounding
assassination attempts on Robert’s life by the intelligence agency. The intelligence agency would
prefer to simply cover-up the history of the remote viewing program with Robert Lindblad.
Robert is a liability based on his heroic acts of fending off the intelligence agency while all

others who were aware of their clandestine activity fled in retreat.

47. Officer Mark Larson tried to cover-up his knowledge about targeted individuals on
August 20, 2019 based on the fact, he was aware, he was willfully and wantonly doing Robert a

great injustice. Furthermore, Officer Mark Larson said he would forward Robert’s claims to
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 21 of 63

homicide pertaining to the murders Robert solves, surrounding the illegal intelligence agency,
and then only sent it to the Critical Response Team. From that point Robert was labelled
unstable, in an intentional action, to yield Robert powerless over an ongoing situation that is

second to none in severity.

48. The Critical Response Team at the Aurora Police, wrote a fictitious MK Ultra styled
report that is apparent it has to do with mimicking experimentations of the MK Ultra behavior
modifications experiments. This report is nothing less than a game played between the
intelligence agency and the Aurora Police. Mark Larson was referred to as a “writer” in the
report, and alongside the blatant assault on Robert Lindblad in the report, it is obvious the

intentions of this report were in fact to cause Robert’s great harm.

49. On Subsequent visits, Officer Waller aggressively deterred Robert from exercising rights
and with force stopped Robert from disseminating information revealing that Robert’s life was
being jeopardized and compromised by the intelligence agency. Officer Brown assisted Waller
on one call and Nestor on a call months later. Brown denied the blatant entry marks on the
residence of 3898 S. Biscay St. Aurora, CO 80013. Furthermore, the officers demanded on
speaking with Robert’s mother Georgia, to further secure the conspiracies and civil rights

violations against Robert.

50. Officer Nestor came with Officer Waller and demanded to speak with Robert’s mom and
would not allow Robert his right to report crimes committed, that were of a peculiar nature,

which demonstrated Robert’s prestige surrounding important circumstances that overtly needed
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 22 of 63

illuminated. Officer Nestor dared to tell Robert’s mom that she had power of attorney over
Robert. Yes, Officer Nestor was so intent on helping the illegal intelligence agency hold Robert
hostage, prisoner, and in isolation, that the demented approach for this power struggle included
Robert rights being given to his mother through power of attorney through illegal strategy
involving the Aurora Police. This is beyond weird. A real tragedy exists here and we have very
desperate law enforcement officials that believe Robert does not deserve humane treatment and

can be compromised in a cover-up.

51. Another individual named Officer Lutkin of the Aurora Police Department, also made
contact with Robert. She fabricated a story about Robert through police reports, that stated
Robert had technology to monitor the CIA and FBI. Robert never stated this to Lutkin. Officer
Foley in 2020 alleged that Robert was not cooperating and Officer Foley wrote another blatant

false story pertinent to contact with Robert Lindblad.

52. Officer Foley also covered up child torture Robert reported and Foley simply wrote
Robert alleged conspiracy theories in the report. Officer Pickett came by with Officer Wick on
June 25, 2020 and had the same surname as David Puckett, a boy killed over the remote viewing
program to startle the neighborhood. The officers surnames will be proven to be reasons that the
officers were sent to Robert’s address, proving that Officers Pickett and Wick were working with

the illegal intelligence agency.

53. Officer Foley has a complexion like Robert Lindblad, similar to Robert Lindblad on the

FBI’s most wanted list in the 1960’s. One of the intelligence agency operatives via remote
., Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 23 of 63

viewing sport the behavior and appearance of the Robert Lindblad on FBI most wanted list in the
1960’s. Officer Lutkin timely came to the residence of Robert and his mother. The surname
Lutkin, who also visited Robert’s house as a representative of the Aurora Police Department, has
a surname that is fittingly connected to the fact that Robert’s kin was stealing items of Robert’s
at the time. To add more depth, the officer on the picture of the Aurora Police Website, with the
dirty glance towards the camera, is quite similar to the individual also sending an evil glance in a
picture of NORAD’s nuclear-embellishment springs being build. The men explained, that have
the same character profiles in the Aurora Police photograph and the individual installing the
nuclear springs in the NORAD picture, are also a depiction of a member of the intelligence

agency operating Robert’s remote viewing program.

54. The facts are clear, the intelligence agency monitors every single move of Robert
Lindblad. Everyone in contact with Robert Lindblad is carefully watched and many times given
directives by the intelligence agency. Aurora Police are surely given orders and communication
with the intelligence agency is vital, to stop Robert from his agenda of becoming free from the
life-long nightmare and commence with lawsuits and pursuit of the agents of the remote viewing

program of Robert’s.

55. Robert has been waiting for this moment his whole entire life and it is finally here. It has
been too long in-wait and it is clearly demonstrated that Aurora Police and the intelligence
agency will do anything to hold Robert down. The court is being acquisitioned as a neutral party
to see justice is served regarding the gross and unacceptable conduct the Aurora Police have

demonstrated. It is alleged agent provocateurs and secret citizen police who act as saboteurs, fall
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 24 of 63

men, imposters, and mimick Robert Lindblad, to frustrate attempts at aid with Aurora Police in

reference to Robert’s claims.

56. Robert has received intelligence that the neighbors have conspired to contact the police
on multiple occasions. If this is true, a wider conspiracy has taken root to entrench Robert in a
game controlled by the hands of few, with the ability to subdue Robert of all liberty and freedom.
What is evident is the Aurora Police blatantly lied in the police reports and the audio will
demonstrate this conclusive fact. It is undisputable that the Aurora Police were taking orders

from the intelligence agency, in a very deep-rooted conspiracy to sabotage Robert’s life.

57. What will be illuminated, is the elevated status Robert has earned affiliated with the
intelligence agency. Media association is fused with the remote viewing program, incorporating
Robert and the intelligence agency. It is a historical and momentous moment, once Robert
receives the exoneration to an accurate depiction of the tragedy which subsequently occurred

with regard to Robert’s life.

58. The embittered saga has only spiraled downhill and the interest of the public was side-
stepped by the intelligence agency. The bottom line was Robert refused to allow infringement on
the public with a culture that was unacceptable and subpar. The intelligence agency is heavily

indebted to Robert beyond comprehension explainable in this complaint.

59. As mentioned, the George Floyd incident has ignited a wildfire with demands of justice

for unwarranted and unsubstantiated gross civil rights violations. The country has followed suit
_ Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 25 of 63

and taken the lead with a unified approach of declarations, that have resonated with the public. It
has been established, that grotesque civil rights violations will be met with redress. A citizen
becoming violated of their civil rights by police is never tolerated. Robert has been violated a
multitude of times with no excusable justifications availing. Moreover, a multitude of police
departments across the nation are making adjustments to ensure officers are taking the correct

steps to allow protection of the civil rights under the United States Constitution.

60. Acts of the Aurora Police Officers with regard to Robert Lindblad have been
demonstrated through officers own reporting, that Aurora Police feel no consequence of their
actions will surface. Robert has been harmed tremendously by the Aurora City Government and
the Aurora Police activity evolving around Robert. No doubt exist, that this case will apply a
substantial penalty to the police and city, to ensure restraint by the city and the police, from
engaging in criminal intelligence-styled policing. The claim should ensure such stated behavior

is deterred in future situations.

61. Never should an officer in a lifetime, exhibit the malicious, willful, and wanton act of
conduct to aggressively suppress the rights of a citizen with the action of writing a false police
report. Nothing could be more unacceptable. Here we have a whole consortium of officers who
reduced the value of the Constitution to nothing and epitomized the full-faith invested in the

nation.

62. Not only were these heinous acts carried out deliberately and beyond any reasonable

scope of legitimacy, the intent was to disable Robert and render him a completely helpless as a
, Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 26 of 63

citizen. Robert was handicapped with no rights or exercisable law whatsoever to protect him

from the eminent danger and damage that has thus far been caused.

63. Robert was easily able to be admitted with an invalidated and unmerited accusation
against Robert’s person by false police statements, to a three-month stay at a mental facility,
which would completely end Robert’s fixed schedule in school. Robert literally cannot call
police at the Aurora Police Department, because they will act in opposition and defiance to the

much needed assistance of Robert.

64. Credit cards have been used, a constant roving server has hold of Robert’s computer, and
missing information has been acknowledged, directly pointing to the fact that the intelligence
agency is roaming without restraint and stealing Robert’s evidence that was destined for the
Aurora Police Department’s discovery. Priceless evidence coming up missing, that only
emphasizes the fact that the Aurora Police Department has massive power and tools accessible to
bring an expedient resolution to the issue of a remote viewing program occurring in Aurora.

Robert and the intelligence agency are aware of this fact.

65. Furthermore, Robert has been persecuted all day, almost every single day. The pain is
relentless and unbearable. Tolerating such targeted and specialized method of torture, as is
employed on Robert, is a struggle on a daily basis. Nobody in the world should spend one day
dealing with this intelligence agency. Robert has spent many years trying to stop the civil rights
violations and misconduct of the intelligence agency. He has been unsuccessful, due to the

protections that Aurora Police have afforded to the intelligence agency to shield the intelligence
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 27 of 63

agency from Robert. This is not a one day beating, this is a daily beating and Robert is

exhausted.

66. The intrusive effects of illegal espionage are certainly a factor with regard to preserving
the Constitution of the United States. Who would accept such abuses and ignorance to American
Law? The Constitution is rendered useless under such scheme and an avalanche of issues come
into question with the primary concern of a no longer recognized Constitution. A single person
would be outraged at the knowledge Robert Lindblad has coinciding with the illicit surveillance

between Aurora Police and the intelligence agency.

67. The intelligence agency is involved in terrorism, a common theme with intelligence
agencies. Behaviorally modifying humans, to purge them into illegal acts, is not something that
surprises Robert when he weighs the interests of the intelligence agency. A remedy must exist to
alleviate any curiousness, as to if the agency is following the law. A penalty will ensure the

intelligence agency and the police do respect the privacy of our citizens.

68. Plaintiff Robert Lindblad has not only been hurt in a operation to commit torture against
his person, brain damage has seriously impaired his thinking and memory, since the Aurora
Police Department failed to act. There is record of extensive brain damage that was instigated to
reduce the overall performance of the mind of Robert Lindblad substantially. His cranial region
has developments that are beyond repair and a delay of willful and wanton conduct to ignore the
depths of the situation have caused much harm. The extent of the remote viewing program have

only grazed the surface of this complaint.
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 28 of 63

69. Emotional damage cannot be put into words, but has drained Robert of more positive

equilibrium throughout his body.

70. The most secret and obvious would-be scandal, has taken place by the hands of the
Aurora Police and the intelligence agency. A crime to cover a crime, within the ranks of the

police department, results here as a horrendous action by any United States citizens standards.

71. The prominent character of Robert Lindblad as an individual has been impaired to say the
least. This is one of a string of lawsuits that are the most important sequence of lawsuits that our
country must entertain through due process. Robert must be given justice and reparations must

be made to ensure respectability to the laws of the land and legitimacy of the nation continues.

72. Robert must seek redress through two parties: The intelligence agency and the Aurora
Police. These two parties caused more damage and infiltration to Robert Lindblad than one
would ever hear of in the span of the next decade. No way in America, are these police officers
going to avoid serious repercussions, when they caused such extensive damage and severely

risked the crime of the century almost walking away.
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 29 of 63

D. STATEMENT OF CLAIM(S)

State clearly and concisely every claim that you are asserting in this action. For each claim,
specify the right that allegedly has been violated and state all facts that support your claim,
including the date(s) on which the incident(s) occurred, the name(s) of the specific person(s)
involved in each claim, and the specific facts that show how each person was involved in each
claim. You do not need to cite specific legal cases to support your claim(s). If additional space
is needed to describe any claim or to assert additional claims, use extra paper to continue that
claim or to assert the additional claim(s). Please indicate that additional paper is attached and
label the additional pages regarding the statement of claims as “D, STATEMENT OF CLAIMS.”

CLAIM ONE: Amendment 14 Guaranteed Privileges and Immunities of Citizenship, Nor
be Shall Deprived of Life, Liberty, or Property Without Due Process, Nor Deny any Person
within its Jurisdiction the Equal Protection of the Laws

Aurora City Government

August 20", 2019, APD Officer Unknown Agent

August 20", 2019. APD Officer Mark Larson

October 6", 2019 APD Officer David S. Waller

October 6", 2019 APD Officer Andrew S. Brown

November 1-5", 2019 APD Officer 2019 Judy Gurley-Lutkin
November 16" 2019 APD Officer G. Nestor

February 3" 2020 APD Officer Michael B. Foley

August 20, 2019. APD Officer Unknown Agent: Mark Larson transferred the information
Robert Lindblad had disclosed to him by phone contact to an unnamed agent. The officer was
affiliated with the Aurora Police Department in an unkown department. It is suspected that the
Aurora Officer was part of the Critical Response Team (CRT). The agent commenced to listen to
the recorded conversation that Robert Lindblad had with Aurora Police Officer Mark Larson on
August 20, 2019. Then a report was made. In the report the unnamed officer labelled Mark Larson
the *writer.” The reason for this is suspected to be related to the fact that the unkown named
officer was working in communication and collaboration with the intelligence agency whom is
holding Robert against his will. Several distinctions were made by the officer, such as Robert was
rambling and he also sounded well-spoken. There is contradiction existent here, that pervades the
unnamed officer was making room to, either vindicate Robert from any allegations, or label him
mentally ill.

In the course of the report, the unnamed officer willfully, wantonly, and maliciously sided
with the intelligence agency and the Aurora Police department. The officer mentioned notations
such as the nationwide scam was a legitimate way to analyze the situation surrounding Robert
Lindblad. The officer also said that Robert stated that he had called the CIA often. The statement
that Robert called the CIA often, is heavily inaccurate, and only the illegal intelligence agency
who monitors Robert Lindblad would have known that and notified the unnamed officer to write
this in the report. Robert only made mention of the CIA, surrounding other circumstances. This
, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 30 of 63

tactic was employed for ulterior motives by the illegal intelligence agency in collaboration with
the intelligence agency.

Other statements made were also the mentioning that Robert does not have a mental
illness and sees a psychologist for reasons surrounding a sleep order Robert has, due to the illegal
intelligence agency. It is mentioned that Robert made no suicidal or homicidal ideations. Reasons,
for this are common amongst activity of the intelligence agencies motives. This signified that
Robert did not need to be under observation for being a danger to himself or the public. The
reality is, this was to allow Aurora Police power over the welfare of Robert that was against his
best interest and the community at-larges.

The unnamed Aurora Police Officer who wrote the report said Robert’s discussion with
Officer Mark Larson was “paranoid nonsensical rambling.” Robert did not convey himself in this
manner at all. It is obvious that the officer was attempting to cover-up the police and the
intelligence agency. There was nothing: Paranoid, nonsensical, or rambling about conversation
Robert was having. It was a malicious attempt to attack Robert and prevent his freedom, the
communities, and avoid liability to others that have been harmed or killed in the City of Aurora
with relevance to the intelligence agencies remote viewing program and inactivity by default of
malicious Aurora Police Officers. Robert has been harmed against his 14° Amendment Rights.

August 20, 2019. APD Officer Mark Larson: Mark Larson was contacted by Robert and
notified of people contacting Robert by phone and impersonating themselves as police officers.
Robert notified Officer Mark Larson that he was affiliated under duress with an illegal
intelligence agency. Robert notified Larson that the illegal intelligence agency has involvement
with the crime of stealing Robert’s information. Larson attempted to assure Robert that this was
nothing but a nationwide scam, writing it off as a crime the Aurora Police Department does
nothing to proliferate.

Robert also notified Officer Mark Larson that Robert solves murders and is attempting to
address the illegal intelligence agency that Robert is affiliated with under duress. Robert further
notified Mark Larson that people across the country are being attacked by government
technologies. When Robert asked Mark Larson if he was aware of what ‘targeted individuals” are,
Larson attempted to hide the fact that he knew what targeted individuals were, until the third
request by Robert to identify if Mark Larson knew what targeted individuals were.

At the end of the call, Mark Larson notified Robert that he would send his report to
homicide, and left no indications that he did not believe Robert’s story. Mark Larson also appears
to have been in communication with the illegal intelligence agency prior to the conversation with
Robert, as Robert left a message for Larson to call Robert, giving time for Mark Larson to have
been contacted by the illegal intelligence agency prior to contacting Robert. Mark made it clear,
he did not want to admit human beings were being tortured by government technology and he
knew the definition of the term “targeted individuals.”

After the call, Robert never heard from the homicide division, that Mark Larson stated he
would give his information to in a forward to investigators. Instead, Robert found out through
police reports that someone listened to the tape between Robert Lindblad and Mark Larson and
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 31 of 63

wrote their own report, who was obviously in communication with the illegal intelligence agency,
with the intent on defaming Robert Lindblad. The person who wrote the report, remained
anonymous and hid themselves to cover the fact that they were intentionally trying to ruin
Robert’s integrity. The unidentified person said Robert was rambling and then said he was well-
spoken, in sentences following each other. The unidentified person who wrote the report, referred
to Officer Mark Larson as the writer and concluded that Robert suffers from a mental illness.

The way that this police report was written, was to cover-up for an illegal intelligence
agency holding Robert hostage. Other officers read this report and used it as an excuse to continue
to make false claims against Robert. This was intentionally done to Robert by inaccuracies in
reporting, with instruction from the illegal intelligence agency. Aurora Police Officers knew they
were violating Robert of his rights and the individual who wrote this report did it intentionally to
cause harm to Robert Lindblad and his character. Furthermore, Officer Larson was covering-up
the nationwide scam to assist in the directives given to him by the illegal intelligence agency, who
are the idiots of the world, to begin and end with. Mark Larson left Robert under the impression
that he believed what Robert was saying.

The person who remains unidentified who typed this report and listened to the
conversation between Robert Lindblad and Mark Larson is a criminal and used the term writer,
which Robert has spoken with other Aurora Police personnel, and the person mentioned they have
read many police reports and never did they see the term “writer” used to refer to another police
officer. Robert has seen the term “writer” used in MK Ultra correspondence, related to behavior
modifications testing done by the Central Intelligence Agency, and it appears the only explanation
is the person used the term “writer” to mimic an MK Ultra experiment conversation of
correspondence.

*All violations stated as Inequality Under the Law under the 14 Amendment, are also a 14%
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created flailing but minimized damage to opportunity to claim Robert
Lindblad was unsubstantiated in his reporting, and holistically allowed persecution of Robert and
others to continue in the city limits of Aurora. Furthermore, reports falsified are beyond the
defendants ability to deny overt and blatant, willful and wanton, abuses by the Aurora Police. Due
Process of the 14" Amendment was maliciously avoided and intentionally violated with
mischievousness.

Violations of the Fourteen Amendment Equality Under the Law

 

Larson had no interest in the nationwide SCAMS and protecting Robert with policing powers
against threats to him.
| Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 32 of 63

Robert was violated when another officer wrote a report in Larson’s place that victimized
Robert’s rights and destroyed Robert’s realistic situation he is involved in, which is association
under duress to the illegal intelligence agency.

Larson is aware of what targeted individuals are and failed to address someone who is tortured by
government equipment in the capacity of a targeted individual. Larson hesitated to tell Robert he
knew what targeted individuals are.

Larson let another officer write a report when he was the one who had the conversation with
Robert and caused a report that effected Roberts relations with the next officers Robert has spoken
to.

Officer Larson knowing worked with the illegal intelligence agency.

Willful and Wanton
Larson acted knowingly against the desires of Robert to address the illegal intelligence agency.

Larson submitted the conversation to Critical Response Team instead of who he notified Robert
he was going to send it to.

Larson knew Robert was telling the truth and made a decision that was contrary to the reality of
the situation, which violated the rights of Robert.

Officer Larson knowing worked with the illegal intelligence agency.

October 6, 2019 & November 16, 2019 David S. Waller: David S. Waller violated with
wanton, willful, and malicious attributes: Robert’s Equal Protection Under the Law. On October
6, 2019 Officers Waller and Brown of the Aurora Police Department responded to a call by
Robert to offer and receive police investigation on information of murder, burglary, destruction
of property, and someone setting up a Linkedin profile in Robert’s name at e/. Waller decisively
stopped Robert in his tracks, who was trying to offer the officers information important to the
scenario Robert described to dispatch of Aurora Police during a phone call on October 6, 2019.
Officer Waller also would not look at any of the piles of documents Robert had created with the
justification that the papers will serve no purpose because they are not government documents.
Both the aforesaid reasons are gross violations of Roberts Fourteenth Amendment Right to
Petition the Government Equal Protection Under the Law Clause.

Officer Waller pointed to his badge and claimed his name was there, when he in fact was
not wearing a name tag, neither was his partner. This allowed officers to attempt to avoid
responsibility and wield their position of power to violate Robert of his rights. Furthermore,
Officer Waller noted in his report intentionally false information. He stated Robert said that a
rock was thrown through the truck window, when Robert stated it was thrown through the car
window. He stated Robert was talking over him (Waller) in the report, when Robert only was
allowed to speak at a specified time and about specific evidence types. Waller found it Waller-
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 33 of 63

policy to not accept paper as a viewable item, unless they were government documents. What
government documents can you use to show a crime? Is that hearsay? What crimes would you
report to government that the government did not report? and have information already about?
Come on Waller, when the illegal intelligence agency is having a meeting with you to stab
Robert in the back, tell them you do not think anyone will go for the excuse you “don’t accept
paper,” unless its “official public sector documents.” Waller violated Robert’s rights in the prior
mentioned facts, to stop Robert from successfully taking down the illegal intelligence agency and
to keep the illegal intelligence agency responsible in answering to no one. Officer Waller will be
proven by his actions that he was in Voice to Skull (V2K) correspondence to conspire with the
illegal intelligence agency against Robert, prior to the arrival at Robert’s house on October 6,
2019.

Robert mentioned the truck had a gas leak. Waller acted like Robert claimed the vehicles
fixed themselves, instead of Robert’s mom fixed the car window several months before the
arrival of Waller and the truck was fixed within a short time after the visit of Officers Waller and
Brown. Waller also labelled Robert mentally ill and falsely stated he was at the residence of
Robert’s for a welfare check. By claiming Waller was at Robert’s for a welfare check, far into
the conversation with Robert, Waller demonstrated he labelled Robert mentally ill before the
arrival and Robert would be afforded no rights whatsoever. Waller signaled in his report that no
crimes occurred upon Robert or his residence. For these aforementioned reasons, Officer Waller
is certainly violating the Fourteenth Amendment Right to Equal Protection Under the Law of
Robert’s guaranteed rights. Waller also used Robert’s mother as a crutch to avoid listening to
Robert so that Waller, Brown, and Robert’s mother could conspire against Robert.

David S. Waller November 16, 2019 also violated Roberts Equal Protection Under the
Law by influencing Officer Nestor to request Robert’s mom at the door, instead of Robert
speaking to the officers about the crimes called about. Robert was the instigator of this call to
report a missing life insurance policy, SD cards, and a yellow envelope of records. A report was
never written up by Officer Nestor or Waller, yet both officers questioned Robert about what was
stolen and how much the items were worth. The amount Robert considered to be the value of the
items was at minimum one-million dollars based on the successful court evidence Robert had
against the Aurora Police Department and the infamous aspects surrounding such data on record.
People would want to see the missing tape of Waller, literally, verbally attacking Robert. The
Aurora Police, including Waller, have helped the illegal intelligence agency, but at the same time,
made something undetectable—obvious as possible (the reality that the illegal intelligence agency
exists).

Nestor and Waller on November 16, 2019 tried to account for Robert’s SD cards at $25
value in stolen merchandise. Nestor could have only acted in a fashion to demand Robert’s mom
to save the officers to help bully Robert. Nestor asked for Robert’s mom immediately to protect
the Aurora Police and the illegal intelligence agency. Nestor further told Robert’s mom she had
power of attorney over Robert, when in fact she does not. Waller did not intervene when Officer
Nestor of the Aurora Police Department stated such false information to take power from Robert.
A report was never written because Waller and Nestor have no interest in Robert’s rights, simply
calling him crazy and taking advantage of him. Robert’s broad knowledge and Waller’s failure to
inquire, disengaged any evidence offered to law enforcement with the intention of vindicating
,, Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 34 of 63

Robert and bringing criminal conspirators to justice. Waller made a false report the first time he
met Robert on October 6, 2019 and made no report on November 16, 2019. His actions will be
demonstrated as willful, wanton, and malicious, as he illegally worked with an intelligence
agency to shield Robert from holding up the laws of the United States for the people thereunder.
Officer Waller covered up murder by refusing to look at the papers Robert had, ignored Robert’s
rights with the excuse he read another report by another crooked police officer that allowed him to
label Robert mentally ill, and tried to strong-arm Robert for the information he wanted to hear, so
that he could justify the fallacy that Robert’s claims were without merit.

*All violations stated as Inequality Under the Law under the 14 Amendment, are also a 14"
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14 Amendment was
maliciously avoided and intentionally violated with mischievousness.

Violations of the Fourteen Amendment Equality Under the Law

Aggressively, and with another officer, stopped Robert from pleading his case about events and
evidence.

Waller stated he does not accept paper documents that are not official and refused to look at them.
Conspired with the illegal intelligence agency, Nestor, and, Brown.

Labelled Robert mentally ill prior to arrival about matters concerning law.

Attempted, and succeeded at using Robert’s mother and conspiring with her.

Wrote a report that was false and portrayed Robert inconsistent and derogatory to hinder his civil
rights.

Lied and said his name is on his shirt when neither officer was wearing name tags.
Documented Robert’s stolen items at a completely unreasonable value.

Allowed other officers to act against Robert’s rights and took a leadership role doing so.
. Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 35 of 63

Lied in his police report to label Robert as mentally ill and further seize the rights of Robert.
Willful and Wanton

Was abusive in a very aggressive manner to stop Robert’s exercise of rights.

Refused to write a report.

Refused to look at evidence.

Attempted to strategically place Robert at a disadvantage and assassinate his character.
Labelled Robert mentally ill to avoid Robert’s successful access to law.

Knowingly worked against Robert to cover-up the illegal intelligence agency and stop Robert
from seeking justice.

October 6, 2019 Andrew S. Brown: Officer Brown of the Aurora police department arrived at
the same time with Officer Waller of the Aurora Police Department, to the residence of Robert
Lindblad at 3898 S. Biscay St. The arrival was due to a call by Robert pertaining to a variety of
issues involving: Burglary, property damage, computer crimes, murders, and so Robert could
show the officers he was being illegally held hostage and under attack by an illegal intelligence
agency.

Upon arrival, Officer Waller immediately took command of the conversation, a tactic
frequently used to hinder Robert exercising his rights. Officer Waller was essentially badgering
Robert to tell him about the crimes committed. Robert notified the officers prior to the badgering
that he needed to explain the problem in detail and in a specific manner to be able to articulate
the matters correctly. Officer Waller did not care about Robert’s wishes in any way whatsoever.
It is clear that Officers Waller and Brown were in communication prior to the arrival at Robert’s
residence, with the illegal intelligence agency who was desperately trying to avoid prosecution
based on officers mobilizing the law.

Officer Waller told Robert that the names of the officers were on their shirts. The names
of the officers were not on the shirts of either Officer Waller or Officer Brown. Despite Officer
Waller stating that the names of the officers were on their shirts, and the fact that the name tags
were not on either of the officer’s shirts, Brown said nothing. Officer Waller also stated that he
does not accept evidence on paper that are not official documents. Again, Officer Brown said
nothing about the deceitful nature of Officer Waller. No excuse avails to why the officers stated,
or acknowledged that their names were on their shirts and why they only accept official
documents. Brown remained silent through Waller’s illegal actions to stop Robert from being
able to report crimes about the illegal intelligence agency. The reasoning is, Officers Waller and
Brown were only at the scene to stop Robert from successfully reporting crimes. Robert spent
hours preparing for the visit of officers with at least nine stacks of papers that were organized to
explain the situation to officers.
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 36 of 63

Officer Waller badgered Robert to explain what crimes occurred. Officer Waller stopped
Robert from articulating the murder aspect and proof Robert was linked to an intelligence agency
by refusing to look at the paper documents, which were the basis for Robert’s call. Officer
Brown stood idle and allowed Officer Waller to violate the rights of Robert to exercise the law.
Furthermore, late in the conversation, Officer Waller said the officers were there to do a welfare
check. Officer Brown again stood idle. If the officers were at Robert’s residence for a welfare
check, that means the officers did not have any interest in investigating crimes. According to the
report, the officers successfully covered up murder and a multitude of other crimes, including
people in Robert’s computer, setting up fake accounts ect. Robert did not have equal access to
law and it was done in a willful and wanton manner, as both officer were keenly aware they were
taking direction from an illegal intelligence agency who told the officers to protect the agency
and the police, and ignore Robert’s rights.

Officer Brown also inspected Robert’s front door for break-in signs. Robert requested to
go with Officer Brown to show him where the break-in signs were. Upon return, Officer Brown
was inquired about his findings and he remained silent when Robert inquired. Officer Brown was
gone an extremely long time looking at the front door and failed to look at the back door as
Robert had requested. Officer Brown missed the break-in signs on the front door and ignored
looking at the back door. In the report, Officer Waller wrote there were no break-in signs and
Officer Waller ignored the fact that Brown did not look at the back door. There are break-in
signs at the front and back door of Robert Lindblad’s residence.

The officers were obviously under false information from the illegal intelligence agency
and seized Robert’s rights from having all his evidence against the illegal intelligence agency
and their conspirators reviewed. It was intentionally done to deprive Robert of his equal rights,
based on his status with the illegal intelligence agency. Both officers used a common tactic the
illegal intelligence agency relies to inhibit any success by Robert, to label him mentally ill.
Waller states in his report that he relied on a report by Larson, a report Larson did not even write,
and a report that was intentionally written to stop Robert from having equal rights. This report
made Waller and Brown feel comfortable in concluding they could label Robert mentally ill and
violate him beyond the right established in the United States Constitution.

* All violations stated as Inequality Under the Law under the 14 Amendment, are also a
14" Amendment violation of the Due Process Clause. The inequal use of law subdued any
exercise of process of the law due. This serious violation of law allowed officers to avoid liability,
claim plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence
agency to operate within the city in good faith, justify what could be salvaged to willfully and
wanton substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14 Amendment was
maliciously avoided and intentionally violated with mischievousness.
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 37 of 63

Violations of the Fourteen Amendment Equality Under the Law
Tried to tell Robert to see a psychologist when there was no basis for such theater of events

Allowed Waller to dominate Robert and impinge upon his ability to speak about what Robert
called pertaining to.

Allowed Waller to state the names of the officers were on their shirts without correcting Waller,
thus demonstrating the police were criminal in nature and wielding power against Robert.

Conspired with Waller prior to visit to Robert’s house with labelling of Robert as mentally ill and
invalidating the laws Robert could use and was protected by.

Did not step in, even with the unreasonableness of Waller, as the direction of the conversation
was guided by irrational approaches.

Failed in character to demonstrate the observance of the polices of the Directives Manual for
Aurora Police Department as a policy manual for Aurora City Government.

Was in communication with an illegal intelligence agency to intentionally violate Robert of his
rights.

Willful and Wanton

The addressment of character exhibited by Brown was aggravating the circumstances and created
an environment to violate Robert’s rights.

Knowingly was in a conspiracy with an illegal intelligence agency.

Subtle actions of Brown were intrinsic to a evaluation of his ability to perform and he failed at
having the ability to protect Robert’s rights on a level of equality.

November 1-5, 2019 Judy Gurley-Lutkin: Judy Lutkin was dispatched to Robert Lindblad’s
house at 3898 S. Biscay St. for a welfare check related to an alleged call received at the Pentagon
that Robert was putting a team together to take down the military on November 1, 2019. Judy is a
Crisis Response Team member that works with mental health activity in Aurora, Colorado. Police
do not send mental health people to handle militancy and terrorism in the United States under
most situations, likely a bit more sophisticated technology is employed and a specialist in mental
health concerns is not endorsed. Most mass shootings in the United States are people who do not
have any mental illness. This is due to the fact that cultural illness is ignored in the United States
and/or is promoted. Nonetheless, Robert has neither kind of mental illness. Robert made contact,
since he was not home when Judy Lutkin came to his residence on November 1, 2019, and
contacted her on November 5, 2019.
.. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 38 of 63

Branstall was a person at the Pentagon spoken with about the illegal intelligence agency,
that Robert made claims about. Robert did not have any type of conversation with Branstall to
take down the United States Military. Robert had a conversation with Branstall to obtain military
assistance to address the illegal intelligence agency. Once that military was obtained, Robert and
the military could go pick-up the illegal intelligence agency social deviance and ask them a few
million questions about what in the world they are doing—since this is a military affair and all.
How Branstall came to the conclusion Robert was attacking the military, instead of trying to
utilize the military—especially since, ya know, he was calling the Pentagon where the military is
at, sounds like a ridiculous cover story. Robert has no interest in dividing the country. The illegal
intelligence agency is aware Robert should have the jobs that currently seat an illegal intelligence
agency, so fearful of Robert’s power. This strategy employed by the illegal intelligence agency
only leads to prove the same conclusion Robert understands, that the illegal intelligence agency
will threaten civil war because Robert can divide the allegiances between the illegal intelligence
agency and Robert. Robert is a prince in the deep state paradigm and threatens the intelligence
agencies power because of his position and the fact he is a better leader than the agency—as
history would show. Anyhow, some confusion rests on where the concept Robert was planning on
taking the military down, ya know, with a few snappy calls—comes from.

Anybody with half a brain that listened to Robert, instead of the illegal idiot intelligence
agency, would know that Robert knows better than act in the capacity of civil disorder and the
illegal intelligence agency does not. The illegal intelligence agency intervenes and will not let
Robert talk to anyone in government, unless the illegal intelligence agency tells someone a
multitude of lies through biocommunications Voice2Skull technology and then have the dirty
police decimate Robert’s life with no questions asked. The reality is Robert has been told to
endeavor to the military by the illegal intelligence agency to get help so the illegal intelligence
agency could play a trick like they played with the Pentagon.

Judy has willfully and wanton violated the Fourteenth Amendment of the Equality Under
the Law Clause by writing a damaging and fictitious report on Robert. Judy says Robert has
equipment to monitor the Central Intelligence Agency and the Federal Bureau of Investigation.
Here is the problem...Not only did Robert never say this, this statement is the second Aurora
Police Department statement that Robert was said to have said, that he did not say about the
Central Intelligence Agency. The illegal intelligence agency keeps trying to put everything off on
the Central Intelligence Agency. Furthermore, if Robert dies or is murdered, who in the world is
going to get the illegal intelligence agency? Everyone will think the Central Intelligence Agency
is behind this mess.

Judy Lutkin also stated that Robert wanted to call the Pentagon to let them know of the
progress he has made in regards to murders. These are two statements Robert never made while
on the phone with Judy Lutkin. The illegal intelligence agency may be telling people that Robert
has special equipment to monitor agencies like the FBI and the CIA, maybe? Robert never made
these statements, but Robert is aware of artificial intelligence that can make an individual think
they are on the phone with someone, even though it is automated artificial intelligence. I usually
don’t tell people this stuff on record of any kind but I have been trying to clear up the situation
and we are not getting anywhere, and never have the last seven years and I cannot trust to call
police or the military because the illegal intelligence agency has advantage on field-sport and
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 39 of 63

persuades any clown in town. Judy is alleged to have willfully and wanton written this report
under a violation of the Fourteen Amendment Equality Under the Law. This alleged falsification
of the conversation that Robert had with Judy is destructive to Robert’s life in a multitude of
ways, all with the force of law to unequally take civil rights away from Robert. Judy also violated
the Fourteenth Amendment by not calling Robert back and working with the illegal intelligence
agency as well, which usually does not make the law equal, it takes all Roberts civil rights away
and leaves Robert to be isolated and tortured every day. In sum, Judy falsifies reports to cover-up
for an illegal intelligence agency and take away Roberts rights, all done willful and wanton. Judy
even put the Pentagon report in her police report to exemplify all the police, including the
Pentagon are working against Robert—so its okay to take Robert’s rights.

*All violations stated as Inequality Under the Law under the 14" Amendment, are also a 14"
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14 Amendment was
maliciously avoided and intentionally violated with mischievousness.

Violations of the Fourteen Amendment Equality Under the Law

Judy Lutkin is alleged to have written in her report that Robert said he has special equipment to
watch the FBI and the CIA. This is untrue of what Robert spoke to Judy about and brings up some
interesting questions on how this happened.

Judy did not contact Robert back on a telephone call Robert initiated. This is a preventive measure
from equal access to law resources, the police.

Judy also has in her report with her name on it, a false statement of Robert wanting to call the
Pentagon to let them know the progress Robert was making on murders. This was not the basis of
the call, but sounds like information to feed into an Aurora Police Report to leave a trail (maybe
to confuse police upon the assassination of Robert), or to keep up with a story the illegal
intelligence agency told the Aurora Police and wants to keep the focus of Roberts activity
understood by police as solving murders when Robert does an array of specializations.

Willful and Wanton

Judy intentionally did not call Robert back for a phone conversation to avoid Robert’s success at
shutting down the illegal intelligence agency.
* Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 40 of 63

Judy intentionally wrote statements that are not anywhere close to the reality of what Robert told
Judy.

Judy has been in illegal contact with the illegal intelligence agency with the vindictive pursuits of
ruining Robert’s life.

November 16, 2019 G. Nestor: Robert had contacted the police and Aurora Police Officers
Nestor and Waller arrived to the residence of Robert’s house at 3898 S. Biscay St. Nestor
immediately began asking to speak to Robert’s mommy. Robert attempted to explain to Nestor
that he needed to run down some things to him first. Nestor had little patience for Robert, despite
the fact Robert initiated the call over stolen goods that his mother was responsible for some of the
items being stolen. Nothing should have purged Officer Nestor to demand to see Robert’s mom,
besides the blatant conspiracy where the Aurora Police and Robert’s mom work in unison to
essentially disengage Robert’s rights by speaking negatively to each other about Robert in a
conspiratorial fashion against Robert’s will.

Nestor is likely to have heard from Officer Waller that Robert is mentally ill, contrasting
the fact that Robert is not mentally ill at all, and these officers cannot demonstrate a fair trial
whereas they will be deemed anything except criminals for their participation in violations of
Robert’s rights. Nestor violated the Fourteenth Amendment Equal Protection Under the Law by
trying to side-step Robert and retain his mom as powered leverage to control the scenario that
night. Moreover, to firmly implant Nestor’s conspiratorial nature with Robert’s mom, we examine
the moment Robert’s mom arrived at the door. Soon after Officer Nestor and Georgia Lindblad
met at the door, Nestor began to tell Georgia that she had power of attorney over Robert.

Robert has been affiliated with an illegal intelligence agency by duress for many years. He
is involved in a remote viewing program. The intelligence community has been studying remote
viewing for decades and successfully use it. Robert can declare that the illegal intelligence agency
he is associated with as a result of remote viewing is obsessed with control of Robert. Hence,
Robert’s mom is requested and Nestor states she has power of attorney, all to contain and further
entrench Robert as a hostage of the intelligence agencies program. Nestor, Waller, and the Aurora
Police Department are caught red handed listening to the illegal intelligence agency and doing bad
deeds to Robert: Not acknowledging Robert as credible, talking to Robert’s mom to team up,
lying in police reports about Robert, not offering Robert any use of law enforcement services.

Nestor also failed to report the crimes Robert tried to address with the police valuing
Robert’s SD cards at $25 despite the fact the evidence on the cards sets their price substantially
higher. With Officer Nestor calling for Robert’s mom and offering her power of attorney, Robert
is violated his Constitutional Law under Amendment 14 Equality Under the Law. The violations
were intentional, wanton, willful and with maliciousness involved, as Nestor knowingly engaged
in activities to harm or risk harm to Robert. It is unacceptable Nestor listened to Waller tell Nestor
that Robert is the crazy one and granted Robert’s mother an illegal power of attorney. Robert
received no equality under the law.
+ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 41 of 63

*All violations stated as Inequality Under the Law under the 14 Amendment, are also a 14"
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14“ Amendment was
maliciously avoided and intentionally violated with mischievousness.

Violations of the Fourteen Amendment Equality Under the Law

 

Nestor violated by asking for the mother of Robert instead of caring about what Robert had to say,
thus seizing power from Robert with aspirations Robert’s mother would alleviate Robert’s ability
to receive assistance.

Nestor and Waller took record on a notepad with questioning but did not turn it into a police
report. It is mandatory under Aurora City Policy to write a report on incidents.

Waller and Nestor spoke before communications with Robert commenced and decided he was
mentally ill and disregarded his rights pertaining to law. This was Waller’s second time doing
this.

Nestor told Robert’s mother she has power of attorney to seize rights, substantive due process,
and any power to exercise Roberts rights. Waller stood idle and allowed this to transpire.

Nestor and Waller conspired to take away Robert’s equality of law.

The value of Robert’s items stolen is excessively higher then the purchase price Nestor and
Waller presumed was okay for them to benchmark and drastically deterred a report interest which
failed to be filed.

Willful and Wanton

Nestor’s addressment to Robert’s mom that she had power of attorney was knowingly in defiance
of Robert’s interest and is aggravating in practices.

Nestor’s refusal to listen to Robert and use his mother as a tool was willful and wanton.

Conspiracy to label Robert mentally ill was establishing willful and wanton approach to the
situation.
* Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 42 of 63

Conspiracy between Nestor, the illegal agency, and Waller is certain and easily seen by the
demonstrated actions, especially giving Robert’s mommy power of attorney.

February 34 2020 Michael B. Foley Foley arrived at the residence of Robert Lindblad at 3898
S. Biscay St., with three other individuals. Two were health care workers, one another officer,
Foley inquired about Robert’s circumstances and the murder aspect was emphasized in relation
that Robert solves crimes. Foley wrote a report. The report Foley wrote stated Robert did not
desire to cooperate with the officers investigation, when in fact, Robert told Officer Foley that the
three Cherry Creek suicides that happened in a period of approximately four months apart, was
the actions of the illegal intelligence agency. Robert also told Foley that children at Horizon
Middle School and children in the neighborhood were being tortured by a remote viewing
program. Foley made it sound like Robert was covering up crimes and Foley covered up the
crimes by mentioning that Robert only mentioned “conspiracy theories,” in his report. Foley
knowingly, willfully, and wanton, worked with an illegal intelligence agency to cover-up crimes
against Robert and against children. Robert did not have the freedom to exercise his rights and
receive support from law enforcement. Officer Foley knowingly did this and was working with
the illegal intelligence agency.

*All violations stated as Inequality Under the Law under the 14 Amendment, are also a 14"
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14 Amendment was
maliciously avoided and intentionally violated with mischievousness.

Violations of the Fourteen Amendment Equality Under the Law

Foley mentioned that Robert said nothing about murders, when Robert did mention murders. This
is improper reporting and leads an outside observer to the conclusion that Robert does not
cooperate with police.

One individual told Robert a lie, he stated to Robert he worked with the Aurora Police
Department when he did not. If “Bob” did work with the Aurora Police Department he had a
mental health coat on and did not explain to Robert upon request the status of his affiliations.
Foley remained silent and allowed the individual that power over Robert.

Foley also failed by reporting that Robert has two open lawsuits, when he has this one and a
Notice of Claim into the Aurora Police Department (just past the ninety day period to expire to
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 43 of 63

commence with the lawsuit if Robert chooses state court).

Foley also false reported that various agencies were watching Robert, when Robert never said
such a statement. This reported statement might have allowed Foley to think agencies were
watching Robert so the Aurora Police did not have to watch Robert, as a method for the illegal
intelligence agency to tell police Robert is a terrorist or bad person or some false statement, and
keep the police violating Robert’s rights with their falsified police reports. Foley may have written
this information because the illegal intelligence agency told him to write it. Why else would he
make up such false statements?

Robert never mentioned he is writing a book on murders in the Denver area, mentioned
conspiracy theories (it was murder of children in Aurora), or anything else in any of Aurora Police
reports that the officers are saying. Robert, furthermore should be noted for never listening to the
illegal intelligence agency his whole life. Why are officers?

Willful and Wanton
Foley intentionally wrote a false report.

Foley worked with the illegal intelligence agency to plot Robert’s report and was vindictive in
doing so.

Foley intentionally hid information in the report about murder of Aurora Children.

Foley knowing deceived the characterization of Robert and knew it could cause Robert harm.

The City of Aurora Government was called twice on June 1, 2020 and June 9, 2020. Both times
Robert called Aurora Access at 303-729-7000. Both times Linda answered the phone. It appears
she is a guard for the phone line at Aurora City Government. Robert made contact initially with
her and elaborated on the situation of him being with an intelligence agency and him getting
attacked. Despite Robert’s charisma with the call to the point it would be believed by anyone,
Linda went to the immediate professional mental health advisor she is not and told Robert he
needs help and was referring him to the police until he told her not to, and hung up. Robert would
never imagine someone with such a unintelligent and irrational approach to answering the phone
at a government office. It is obvious she is in a conspiracy with the illegal intelligence agency,
which Robert has confirmed through the illegal intelligence agency. When Robert called the 9",
he knew it was her and asked her last name since he is filing suit. She declined to give it to him
and quickly shut down his conversation by way of an expedient transfer.

Kelly was contacted on June 9, 2020 about the Aurora Police and Linda at the Aurora
City Government. Kelly was given three examples of the Aurora Police corruption about Robert
in their reports and was told that Robert had many more to discuss with Mayor Mike Coffman.
Mayor Mike Coffman never called Robert back, despite Kelly stating she would give the
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 44 of 63

message to him. Robert notified Kelly that he is suing Aurora based on the matter. Kelly took
actions that link her to direct communication with the illegal intelligence agency. Robert also
filled Kelly in on some dynamics surrounding the technology and remote viewing program.

*All violations stated as Inequality Under the Law under the 14 Amendment, are also a 14"
Amendment violation of the Due Process Clause. The inequal use of law subdued any exercise of
process of the law due. This serious violation of law allowed officers to avoid liability, claim
plausible denial to illegal acts by the intelligence agency, justify allowing an intelligence agency
to operate within the city in good faith, justify what could be salvaged to willfully and wanton
substantiate grotesque violations against Robert with claims of mental illness upon Robert
Lindblad’s character, allow continuation of illegal intelligence acts that seriously violated the
rights and safety of Robert Lindblad, hindered any collaboration of other agencies to allow
resolution to the matter, created opportunity to claim Robert Lindblad was unsubstantiated in his
reporting, and holistically allowed persecution of Robert and others to continue in the city limits
of Aurora. Furthermore, reports falsified are beyond the defendants ability to deny overt and
blatant, willful and wanton, abuses by the Aurora Police. Due Process of the 14" Amendment was
maliciously avoided and intentionally violated with mischievousness.

CLAIM TWO: Amendment 1 Violation of Right to Petition the Government

Aurora City Government

August 20", 2019, APD Officer Unknown Agent

August 20", 2019. APD Officer Mark Larson

October 6, 2019 APD Officer David S. Waller

October 6, 2019 APD Officer Andrew S. Brown

November 1-5", 2019 APD Officer 2019 Judy Gurley-Lutkin
November 16 2019 APD Officer G. Nestor

February 3° 2020 APD Officer Michael B. Foley

August 20, 2019. APD Officer Unknown Agent: Mark Larson transferred the information
Robert Lindblad had disclosed to him by phone contact to an unnamed agent. The officer was
affiliated with the Aurora Police Department in an unkown department. It is suspected that the
Aurora Officer was part of the Critical Response Team (CRT). The agent commenced to listen to
the recorded conversation that Robert Lindblad had with Aurora Police Officer Mark Larson on
August 20, 2019. Then a report was made. In the report the unnamed officer labelled Mark Larson
the ’writer.” The reason for this is suspected to be related to the fact that the unkown named
officer was working in communication and collaboration with the intelligence agency whom is
holding Robert against his will. Several distinctions were made by the officer, such as Robert was
rambling and he also sounded well-spoken. There is contradiction existent here, that pervades the
unnamed officer was making room to, either vindicate Robert from any allegations, or label him
mentally ill.

In the course of the report, the unnamed officer willfully, wantonly, and maliciously sided
* Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 45 of 63

with the intelligence agency and the Aurora Police department. The officer mentioned notations
such as the nationwide scam was a legitimate way to analyze the situation surrounding Robert
Lindblad. The officer also said that Robert stated that he had called the CIA often. The statement
that Robert called the CIA often, is heavily inaccurate, and only the illegal intelligence agency
who monitors Robert Lindblad would have known that and notified the unnamed officer to write
this in the report. Robert only made mention of the CIA, surrounding other circumstances. This
tactic was employed for ulterior motives by the illegal intelligence agency in collaboration with
the intelligence agency.

Other statements made were also the mentioning that Robert does not have a mental
illness and sees a psychologist for reasons surrounding a sleep order Robert has, due to the illegal
intelligence agency. It is mentioned that Robert made no suicidal or homicidal ideations. Reasons,
for this are common amongst activity of the intelligence agencies motives. This signified that
Robert did not need to be under observation for being a danger to himself or the public. The
reality is, this was to allow Aurora Police power over the welfare of Robert that was against his
best interest and the community at-larges.

The unnamed Aurora Police Officer who wrote the report said Robert’s discussion with
Officer Mark Larson was “paranoid nonsensical rambling.” Robert did not convey himself in this
manner at all. It is obvious that the officer was attempting to cover-up the police and the
intelligence agency. There was nothing: Paranoid, nonsensical, or rambling about conversation
Robert was having. It was a malicious attempt to attack Robert and prevent his freedom, the
communities, and avoid liability to others that have been harmed or killed in the City of Aurora
with relevance to the intelligence agencies remote viewing program and inactivity by default of
malicious Aurora Police Officers. Robert has been harmed against his 1 Amendment Rights. The
agent was frivolous and attempted to convey Robert was in petitioning the government.

APD Officer Mark Larson August 20, 2019: Officer Mark Larson violated the Right to Petition
the Government of Robert’s by claiming he was going to send Robert’s information to another
department instead of CRT, where Larson sent the report or information. This was another
fabricated lie and police officers are doing willful, wanton, and maliciously activity, exemplified
by Officer Mark Larson. He is working with an illegal intelligence agency and this is the most
criminal police department that Robert could ever imagine witnessing. Larson’s report has
someone referred to as the “writer” on the report. The reasoning for the terms is suggestive that
the reporter was playing a game to coincide with the “writer” from the MK Ultra CIA document
of human torture whereas someone is referred to as a writer. Officer Mark Larson thought he
would include himself as an accomplice to torture and murder, and violating Robert’s Right to
Petition the Government. Mark Larson demonstrated he was familiar with government torture
programs by understanding what targeted individuals are—humans tortured by government. It
took three questions to get mark to admit he knew what targeted individuals were, but he
eventually gave-in, and was witnessed as covering up the intelligence agency torture program.
Mark Larson also violated the Right to Petition the Government by casting off mafia theft of
Robert’s private information by claiming this was simply a nationwide phone scam. Mark Larson,
knowing he was deceiving Robert and knowingly working with the illegal intelligence agency
exhibited willful, wanton, and malicious violation of Robert’s First Amendment Right to Petition.
. Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 46 of 63

October 6, 2019; November 16, 2019 David S. Waller: Violated Robert’s Right to Petition the
Government by intruding and seizing control of the conversation multiple times during the
conversation Robert had with Officer Waller. Officer Waller also stated to Robert that he could
not petition the government with documents to be examined and/or explained by Robert, because
the documents were not official government documents; any evidence is admissible to be
reviewed if claims of illegal activity are occurring. Officer Waller further made false claims in
his report such as the truck had a rock thrown through it, when it was the car Robert mentioned.
Officer Waller further claimed in Robert’s report that no crimes had occurred. Robert called the
Aurora Police Department relevant to a variety of crimes: Murder, burglary, a Linkedin account
being hacked and modified ect. Officer Waller would only selectively listen to claims and
detoured the direction of the conversation extensively. Officer Waller attempted to classify this
police call as a welfare check, prior to making contact with Robert. Officer Waller attempted to
make Robert seem paranoid in his report, claiming Robert stated he witnessed people coming
through the front door. This is a false analysis and claim by Officer Waller. Officer Waller tried
to change what Robert said, likely only this brave because the illegal intelligence agency has the
ability to assist him in crime he does for them. Waller stated Robert spoke on issues that Robert
already spoke with Officer Larson about and appears to act as if Robert was too delayed in his
crime reporting. Paper documents and video body cam will be reviewed and Robert’s memory
can account for much of the conversation and scenario. It is evident Waller completely fabricated
the situation to deter a successful petition to the government. The behavior exhibited by Officer
Waller was wanton, willful and malicious undisputedly. No name tag were on his shirt with his
badge even though he pointed to his badge region and said his name was on there. This is
consistent with the blatant criminal and civil rights violation of not accepting paper documents
when Robert wanted to show him the nine stacks of evidence he had organized for presentation.
Officer Waller never took the time to look at the Linkedin account somebody set in Robert’s
account either. Someone, with the illegal agency or, one of their so-called criminal friends, made
a page called Noob! It is still posted in Robert’s Linkedin account, because the police are not
recording the situation, and Robert does not have anyone to share the evidence with, since
everyone in law enforcement is shielding the corrupt illegal intelligence agency.

A Noob is apparently someone who lacks intelligence. Since the illegal agency uses
Robert for an illegal remote viewing program, the illegal intelligence agency wanted to take over
Robert’s life and essentially have a multiplicity of people surround him and watch what was
happening in his life. It is unclear if the Noob terminology was to speak negatively about Robert
and try to fool the people to the remote viewing program that Robert was “dumb” so the remote
viewing people would side with the agency (a usual employed tactic), or it could be some form
of term to inspire the remote viewers into thinking they were smarter after remote viewing
Robert’s life and his studies. Aurora Police Department still only receives second place for their
criminal states, but they do get second. Not being able to show Officer Waller this Linkedin
account, since Waller wanted to attempt to act tough and take control of the situation, the Aurora
City Government and the Police department could allow the rampage nationally take place by
way of the illegal intelligence agencies agenda and all the damage they cause— allowing it to
continue. The Aurora police have played an instrumental role in helping this agency and
participating in illegal surveillance with the illegal intelligence agency. It is disgusting and
Robert has had a nightmare time dealing with this and will be glad to see some justice for once in
his life.
Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 47 of 63

On November 16, 2019 Officer Waller showed to the residence of Robert at 3898 S.
Biscay St. with Officer Nestor of the Aurora Police Department. Officer Waller appears to have
alerted Officer Nestor that Robert is mentally ill. This can be inferred by the irrational nature of
Officer Nestor to ask for Robert’s mother instead of speaking to Robert. Officer Nestor also told
Robert’s mother she had power of attorney over Robert. Officer Waller stood by as this illegal
activity and did not say anything. It is apparent the two officers were in illegal communication
with the illegal intelligence agency and disengaged any rights to Robert, knowingly, maliciously,
willfully, and wanton. The officers valued Robert’s stolen items at literally nothing and did not
right a police report, against Aurora Police Directive Manual protocol and violated Robert of his
rights to assist the illegal intelligence agency.

October 6, 2019 Andrew S. Brown: Officer Brown arrived with Officer Waller to the residence
of Robert Lindblad at 3898 S. Biscay St. Aurora, Colorado. Officer Waller would not accept
looking at evidence that Robert had orchestrated in his garage on paper documents. Officer
Waller also said that the officers names were on their shirts, which the names were not on their
shirts. Officer Brown stood idle and did not protect Robert from Officer Waller’s civil right
violations. Furthermore, Officer Waller directed the conversation to avoid speaking about certain
illegal acts the illegal agency was responsible for and Officer Brown claimed there were no signs
of forced entry without inspecting the entire area Robert had attempted to take Officer Brown to
show burglary entry marks. Brown let Officer Waller harass Robert and even joined in, to say
Robert was mentally ill, to knowingly violate Robert of his rights and protect the illegal
intelligence agency that the Officers were in communication with prior to the arrival at the
house. All officers at the Aurora Police Department with, that Robert has had in-person meets
with have demonstrated they are in contact with the illegal intelligence agency. Nothing is
different with these two officers. Officer Brown knowingly conspired with Officer Waller and
the illegal intelligence agency to take away the right of Robert to petition the government,
making this a willful and wanton taking of Robert’s rights.

November 5, 2019 by Judy Lutkin: Judy Lutkin sabotaged Robert’s Right to Petition the
Government under the First Amendment by declaring Robert has equipment to watch the FBI and
CIA. Robert never would state this fallacy about either of these agencies. However, Robert does
have intangible equipment that is undetectable by regular human sense, he has been exposed to
and is exposed to, linking him to an illegal intelligence agency responsible for many crimes 9and
can prove it). Fortunately, Robert does receive much intelligence intercepted in regard to the
illegal intelligence agency. Judy should know that Robert does not have the equipment to watch
the FBI and CIA but that is her claim (it is a willful and wanton cover for the illegal intelligence
agency). She is consistent with the culture at the Aurora Police Department to act willful, wanton,
and malicious in her violation of Robert’s First Amendment Right to Petition. Robert also
attempted to contact Judy Lutkin with no return call, but a visit 3 months later by Officer Foley
and three others. This intentional ignoring a contact by Judy Lutkin from Robert demonstrates the
victimization that occurs and Robert deems this further violations to Right to Petition the
Government. Judy not contacting Robert back (which Robert has record of), was an intentional,
willful, and wanton violation of the Fourteenth Amendment Right to Petition the government.
Judy knew she did not call Robert back. She could not just have forgot about Robert and the
“concerns” the Aurora Police had about him, when Sgt. Wilton had officers and mental health
- Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 48 of 63

workers show up at Robert’s house a three-month later period. Furthermore her false reporting is
consistent with Aurora Police culture and has intentionally robbed Robert from any justice or
rights.

September 2019 Nestor: The two mentioned Aurora Police Department officers violated the
Right to Petition the Government in several ways. Firstly, Nestor immediately requested Robert’s
mother and with multiplicity and aggravation when Robert called the police and answered the
door. Nestor was trying to avoid Robert’s initiatives, despite the reality and expression offered to
Nestor that Robert needed to brief him and outline the scenario. Nestor was extremely intent on
asking for Roberts mother. David S. Waller’s actions and coordination with Nestor may be
responsible for the demands at the door by Nestor amongst other variables. David S. Waller likely
interfered with Robert’s Right to Petition the Government through Nestor. Nestor notified
Robert’s mother Georgia she had power of attorney over Robert. This is untrue and only ensures
these are not police, they are criminals. This is another violation of right to petition the
government, handing the power to Robert’s mother to avoid any grievance and petitioning. Waller
and Nestor furthermore violated this right by allocating the amount of goods stole within the
range of $25 dollars for SD cards, Robert declares the information on the cards is worth over a
million potentially. To Robert’s knowledge, the notes that Nestor and Waller questioned and took
answers on a small notepad, never made it onto a report. Hence, he never petitioned the
government with no record with the request to, but denied by Officers Waller and Nestor. The two
officers likely claimed Robert was mentally ill, this would be another Right to Petition violation.
Officer Nestor has made it clear he will not accept any information from Robert, he is comfortable
with his position being a criminal police agent to aid a murderous, child torturing, behavior
modifying activity at el. All opportunity to Petition the Government is perhaps stifled by Officer
Waller and Nestor. Concrete evidence of tape recording has been preserved, and APD records will
be requested to illuminate this reality and show the willful and wanton and malicious actions at
the hands of Aurora Police Officers Nestor and David S. Waller. This includes collaborating with
an illegal intelligence agency and each other with the intent to take Robert’s rights (willful and
wanton violations). Furthermore, Robert’s property is only very extremely valuable once he is
recognized for what he is...so if you stopped him from succeeding, instead of identifying with
him the realities of the scenario, you cost him much more than a mere sum he has claimed.

Michael B. Foley February 3, 2020: Officer Foley of the Aurora Police Department
violated the Right to Petition the Government by lying and stating in his report that Robert did
not mention any information related to crimes concerning murders and various claims. This was
to discredit Robert but Robert is honest unlike the Aurora Police that are heavily aligned with an
illegal agency operating in Aurora. The information that Robert gave to Officer Foley also was
concerned with the remote viewing aspect of the program Robert Lindblad is the centerpiece of,
and Robert notified Foley this program also incorporated kids in the neighborhood being
exposed to it and children at Horizon Middle School. Why did Foley leave this out of the report?
Foley is in a cover-up. Foley was also told about the three Cherry Creek suicides that took place
in a row, were the work of the illegal intelligence agency. Foley failed to report this information
in his report and acted like Robert said nothing and was expected to discuss murders. Never have
I seen such criminal elements try to pull such a stunt. Major Right to Petition the Government
violations will successfully find justice with regard to Foley. His actions were willful, wanton,
» Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 49 of 63

and maliciously acted upon as he conspired with officers and the illegal intelligence agency to
hinder Robert’s leverage. He violated Robert’s intended protection for society in a heroic fashion
and Robert explained the circumstances despite threats and police intimidation.

Aurora Mayor Mike Coffman June 9, 2019: The Aurora City Government received a call to
address the matter of an illegal intelligence agency that Robert is associated with by duress.
Robert told Linda that he did not wish to be transferred to the police because of their violations of
his rights and inactivity related to Robert’s needed assistance. Right to Petition the Government
was violated by Aurora City Government and Linda by failing to allow a Petitioning the
government to be acted upon within the parameters of the Aurora City Government, not the
Aurora Police. Linda further violated Robert’s Right to Petition the Government by trying to
classify him as mentally ill. It is likely Linda has no psychological training and does not
understand intelligence agencies ability to acquire sophisticated technology. Her lack of
understanding and latter mentioned actions inhibited Robert from petitioning the Aurora City
Government. Linda was likely anticipating telling APD Robert was mentally ill, so here is another
grand strategy of violation of Right to Petition the Government.

Linda had no idea what she was doing and despite Robert articulating the situation to her
correctly, it was still over her head or she had conspiratorial motivations. Office of Mike Coffman
was contacted on June 9, 2020. Kelly was spoken to about the remote viewing program in
Aurora and the eminent lawsuit pertaining to the Aurora Police Department. Kelly was told that
the Aurora Police were lying and a few examples were given to Kelly pertaining to the matter.
Robert notified Kelly the call was for Mike Coffman to address the situation and make some
sense of the matter. Kelly was told that the Aurora police were in a conspiracy with the illegal
intelligence agency. Kelly said she would deliver the message to Mayor Mike Coffman. Mayor
Mike Coffman never left a message and appears to never have called Robert back. This is
deemed another scenario of Robert’s right to petition the government was violated. Kelly meets
the criteria for being in communication with the illegal intelligence agency on recording,
demonstrating this is a willful and wanton violation of Robert’s rights. Linda is assumed to have
communicated with the illegal intelligence agency previously, based on the fallacies in her
approach and quickness to label Robert mentally ill.

The Right to petition the government was denied by the aforementioned officers and the
city government of Aurora, with members of their administration participating in illegal acts as
well. The officers and administrators were clearly in collaboration with the illegal intelligence
agency and this is one of many material facts that allowed Robert’s rights to be violated. The
officers and administrators clearly did not act on reasonable requests by Robert. These scenarios
do not just happen in a country of liberty and freedom The Aurora Police and the Aurora City
Government clearly violated the rights of Robert Lindblad on multiple occasions. Robert
Lindblad deserves fair 1* Amendment Rights and not to be side-stepped by willful, wanton, and
malicious activity of the Aurora City Government, the employees under, and the Aurora Police
as employees of the Aurora City Government.
_ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 50 of 63

CLAIM THREE: Amendment 13 violation of involuntary servitude

Aurora City Government

August 20", 2019, APD Officer Unknown Agent

August 20", 2019. APD Officer Mark Larson

October 6", 2019 APD Officer David S. Waller

October 6, 2019 APD Officer Andrew S. Brown

November 1-5", 2019 APD Officer 2019 Judy Gurley-Lutkin
November 16 2019 APD Officer G. Nestor

February 3™ 2020 APD Officer Michael B. Foley

Involuntary servitude is alleged by the Aurora Police and the City Government entity by
the actions that were designed to hinder Robert Lindblad from freedom. Mark Larson on August
20, 2019 was aware of targeted individuals and familiar with government torture on citizens
through invasive technological capabilities. Mark Larson is an officer in the economic crimes
division of the Aurora Police Department who responded to a crime committed on Robert
Lindblad. Robert notified Officer Mark Larson of the activities of the intelligence agency and
Mark pretended that he did not speak with the intelligence agency through biocommunication
methods, shortly before the call Officer Mark Larson initiated to return a call from Robert.

Despite Mark Larson stating he would forward the call information Robert pledged to
homicide, Mark Larson delivered the information to another officer who was interested enough
in the call to listen to the call between Mark Larson and Robert and write a libel and slander
oriented report to strip Robert of his rights and entrench Robert in involuntary servitude in the
city limits of Aurora. Claims Robert was rambling nonsensically, referred to Officer Mark
Larson as the “writer,” and paraphrased with relativity that the human race is manipulated by a
global unnamed agency. Robert does not recall the depths of mass mind control admitted or
inferred on the call to Mark Larson, but the individual who wrote the report was certainly aware
manipulation of the human race by mind control must amount to slavery. The vindictiveness of
the report written was surely to border Robert Lindblad in at the Aurora Police Department, from
any assistance. Robert can validate that multiple officers cited the report when justifying their
violation of rights on Robert Lindblad. Robert was preparing to contact law enforcement for a
period of two months approximately.

The report written was another attempt of the intelligence agency and the police to work
towards bordering Robert Lindblad in from receiving assistance. The police have power and the
intelligence agency will work with the police to hinder Robert from assistance and “make-up”
false information that was not said by Robert or promoted by Robert, to help guard Robert for
the intelligence agency and keep Robert the 15 year hostage he has been, 7 year hostage he has
been under extreme torture, and create an environment to continue involuntary servitude in the
city limits of Aurora—as the Aurora Police continually stand as guards to devastate Robert’s
chances at freedom or assistance. Another consistent fact that is unbeatable to the defense
competent argument attempts, is police will falsify reports to critically damage Robert’s chances
at receiving help from entities and personnel at the Aurora Police Department.
Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 51 of 63

Referring to the “writer” as the police officer that Robert spoke with by phone (Mark
Larson), it is evident this was perceived as an Mk Ultra experiment by the documenting listener
and reporter to Robert’s call. Mark Larson is alleged to take on the role of a doctor of a Mk Ultra
experiment, according to the writer of the report. Disregarding any speculation on the depths of
willful and wanton conduct to deprive Robert of his freedom, it is certain that the clinical style
institutionalization of Robert away from any rights protected by the United States Government,
was the frame-work of the Aurora Police. It is as if a portion of the family would say their
grandmother is mentally ill, to be able to have power of attorney over her and exploit her assets
or some other favor.

August 21, 2019 Officer Eckstadt from the Aurora Police Department would show up the
next day on a welfare check at Robert’s residence 3898 S. Biscay St. Aurora, CO. Robert has not
spoke to the Aurora Police since the beginning of 2018. Coincidently, an assault on Robert
would ensue by police attempting to gain some leverage on Robert. Bailie Cronin called the
police on the August 21, 2019 so-called welfare check as a mule for the intelligence agency,
knowing Robert had been preparing to integrate police into the matters surrounding the
intelligence agency.

On October 6, 2019 Officers Waller and Brown made certain to further the depths of the
conspiracy to hold Robert at bay. Refusing to look at evidence, claiming no signs of forced entry,
asking for Robert’s mom, looking only at evidence of crimes that Robert stated to the officers
was fixed and undetectable, controlling the conversation, labelling Robert mentally ill, stating
Waller would not look at evidence on paper unless it was official (perhaps Waller is use to
looking at official documents of crimes not addressed already by the government, and thought
Robert might have some, being the affiliated party he is with the deep state), and other
aforementioned conclusions point to the fact that the officers were only at Robert’s to deter his
freedom and protection. This occurred at Robert’s residence 3898 S. Biscay St. Aurora, CO
80013.

Officer Waller claimed he was on a mental health welfare check and was the most
aggressive and impatient clinician you could anticipate with his self-declared expert opinions.
The report written claimed no crimes occurred and Robert may be suffering from an unknown
mental illness. It was a scene to take away Robert’s power or approval to conversate and be
viewed with legitimacy. Quite simply, Robert was further discredited with willful and wanton
approaches that the intelligence agency obviously instructed the officers to the nature of the
tactics that would be employed to ensure Robert Lindblad remains a hostage and under
involuntary servitude. It is evident through body cam and audio inconsistencies with the events
that took place with the officers interaction with Robert Lindblad. If I had a key to your cage,
and someone trapped you there and told me that I have the key to open, close, and guard
you...am I enslaving you by not just opening the cage and allowing you mobility to do what you
would like? What if I agitated you, just to make you appear violent and must remain there?

November 1 and November 5 reinforcements would arrive from the Pentagon. In a
veryun-American fashion, a group of conspirators at the Pentagon, verbally chain mailed a story
that evolved into Robert was conscripting a militia to take on the military. This would assist the
mentally deranged activity coming from the Aurora Police Department who could use some help
» Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 52 of 63

holding Robert in restraints and subject to an intelligence agency specializing in terrorism and
torture. Judy Lutkin took on the role and fabricated what Robert said in a phone call Judy had
with Robert on November 5, 2019. She wrote in her report, inconsistencies with reference to the
conversation she had with the victim Robert. Continued is the trail that Robert did not frame that
the Aurora Police and the intelligence agency did, that the CIA was behind all this madness. The
CIA was the agency early on that Robert formulated an educated guess on the only agency
capable of such activity. Robert since learned that the CIA was a scapegoat, and like all Robert’s
magnificent ideas, the intelligence agency stole it and used the information to pervade to the CIA
being the mastermind behind what appears to be the most important person in the world—
Robert.

November 16, 2019 G. Nestor further entrenched Robert to confinement by authorizing
Robert’s mother power of attorney moments after he had met her. Officer Nestor refused to listen
to Robert, who made the phone call to police about the thievery of Robert’s mother, against
Robert (particularly, her heisting of Aurora Police evidence like SD cards with damning
evidence against APD). Nestor made it clear on the demands for Robert’s mother to come chat
with him, that he did not want to talk to Robert and that Robert was to be held captive to all
parties that are working as the resistance party to Robert and the United States Government—
mainly a mom and police issue.

No report was written and Officer G. Nestor obviously worked with Waller, who was
here for the second time and sure to have agreed with Nestor that Robert should have no
privileges, immunities, rights, ect. This subsequent series of events would allow for more crimes
to be committed against Robert that he could not report because the police were evident that they
were no longer police and serious powerlessness came over Robert, whereas he was without
control of his life and others could simply make claims on Robert. Crimes against Robert would
be roving internet, thefts of money, valuable evidence stole, a fictitious Linkedin account that
Brown and Waller never investigated, and threats of burglary and murder. Robert would be held
hostage and in restrictive movements with very limited freedom at his mother’s residence and the
police successfully saturated files on Robert, that would be the perfect cover for the assassination
strategic operations that would be conducted at Robert’s residence. So far, Robert has survived.

Officer Foley would arrive on February 3" 2019, by the orders of a supervising sergeant
and conducted a welfare check, 3 months after the incident with Officer Lutkin and the
Pentagon. He would in-turn write a false report, covering up crimes against children surprisingly
enough. Robert would not “give-up” any information was also in the report, despite Robert
sharing with officers and mental staff, accompanying Officer Foley, that incidents involving
children being exposed to invasive technologies was a reality of the illegal operations
conducted in the vicinity of Aurora by the illegal intelligence agency.

The Aurora City Government received a call to address the matter of an illegal intelligence
agency that Robert is associated with by duress. Robert told Linda that he did not wish to be
transferred to the police because of their violations of his rights and inactivity related to Robert’s
needed assistance. Right to Petition the Government was violated by Aurora City Government
and Linda by failing to allow a Petitioning the government to be acted upon within the parameters
of the Aurora City Government, not the Aurora Police. Linda further violated Robert’s Right to
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 53 of 63

Petition the Government by trying to classify him as mentally ill. It is likely Linda has no
psychological training and does not understand intelligence agencies ability to acquire
sophisticated technology. Her lack of understanding and latter mentioned actions inhibited Robert
from petitioning the Aurora City Government. Linda was likely anticipating telling APD Robert
was mentally ill, so here is another grand strategy of violation of Right to Petition the
Government.

Linda had no idea what she was doing and despite Robert articulating the situation to her
correctly, it was still over her head or she had conspiratorial motivations. Office of Mike Coffman
was contacted on June 9, 2020. Kelly was spoken to about the remote viewing program in
Aurora and the eminent lawsuit pertaining to the Aurora Police Department. Kelly was told that
the Aurora Police were lying and a few examples were given to Kelly pertaining to the matter.
Robert notified Kelly the call was for Mike Coffman to address the situation and make some
sense of the matter. Kelly was told that the Aurora police were in a conspiracy with the illegal
intelligence agency. Kelly said she would deliver the message to Mayor Mike Coffman. Mayor
Mike Coffman never left a message and appears to never have called Robert back. This is
deemed another scenario of Robert’s right to petition the government was violated. Kelly meets
the criteria for being in communication with the illegal intelligence agency on recording,
demonstrating this is a willful and wanton violation of Robert’s rights. Linda is assumed to have
communicated with the illegal intelligence agency previously, based on the fallacies in her
approach and quickness to label Robert mentally ill.

The Right to petition the government was denied by the aforementioned officers and the
city government of Aurora, with members of their administration participating in illegal acts as
well. The officers and administrators were clearly in collaboration with the illegal intelligence
agency and this is one of many material facts that allowed Robert’s rights to be violated. The
officers and administrators clearly did not act on reasonable requests by Robert. These scenarios
do not just happen in a country of liberty and freedom The Aurora Police and the Aurora City
Government clearly violated the rights of Robert Lindblad on multiple occasions. Robert
Lindblad deserves fair 18‘ Amendment Rights and not to be side-stepped by willful, wanton, and
malicious activity of the Aurora City Government, the employees under, and the Aurora Police
as employees of the Aurora City Government.

June 25, 2020 Officer Pickett and Wick would arrive at Robert’s residence at 3898 S.
Biscay St. Aurora, CO 80013, after the City Manager’s Office turned over to the Aurora Police,
the need to have Robert harassed again for trying to hold accountable the lengthy list of police
who were making false statements in police reports about Robert. This would be the third time
since November 2019 that the police arrived without Robert calling authorities. On all occasions,
the police demonstrated that they are unwilling to listen to Robert and are briefed by the
intelligence agency ahead of time to show force of various strategies against Robert, to assist in
allowing the remote viewing program to continue.

Aurora Police Officers including the unnamed officer who wrote the report of the
conversation had between Mark Larson and Robert, are all connected to provable facts, linking
» Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 54 of 63

them to the intelligence agency who exploits Robert. This includes the officer: Behavior, false
reports, information in the reports that only the intelligence agency would know or say,
demeanor and even fear seen in the officers, the fact that the officers flee to avoid listening to the
reality of the situation that is obviously the truth Robert attempts to convey. All to keep Robert
restrained and obligated to the remote viewing program, and avoid the facts that conclusively
prove the contributions Robert has made to society, the resistance Robert has single-handedly
mobilized against intrusive intelligence prerogative outside the welfare of the people, and the
reality that Robert has the best lawsuits possible and a miserable story behind them.

Monell v. Department of Social Services, 436 U.S. 658, 98 S. Ct. 2018, 2035-36, 56 L. Ed. 2d 611 (1978)
A section 1983 claim against the City itself must be based on the existence of an official custom or
policy that is responsible for the deprivation of rights asserted by the plaintiff.

 

Customs and Policies of the of the Aurora Police Department

It has become quite clear it is the custom of the Aurora City Government and the Aurora
Police to take directives from unlawful and intrusive intelligence operatives. Custom of the
Aurora City Government and Aurora Police are to label people mentally ill to cover-up invasive
intelligence operations, even if the end result is a severe violation of Civil and Constitutional
Rights against citizens. A custom exists within the Aurora City Government and the Aurora
Police to formulate bias against individuals based on police reports. Bias against parties by
Aurora Police Directives Manual 08.48, is severely violated: Observe the conduct of the person
the call was made about to remove any bias created by the reporting party (rp). It is a custom of
the Aurora City Government and Aurora Police to not give assistance to Robert Lindblad and
knowingly participate in acts that are against the best interest of Robert Lindblad Regardless of:
Obvious implementations designed in the Constitution of the United States to protect against
government powers and obvious and endless possibilities of infringement upon the rights of
citizens. A custom exist at the Aurora City Government and/or with the Aurora Police to quickly
remove themselves from the opportunity to hear valuable evidence that justifies and substantiates
the validity of claims. It is the custom of the Aurora police department to hide name tags and not
wear them, to avoid liability or other knowingly illegal acts by officers. It is the custom of
Aurora City Government to withhold names of employees to avoid repercussions. It is custom of
the Aurora City Government and the Aurora Police to come to residence with acts of
intimidation to repel liability in matters. See Davoll v. Webb, 943 _F. Supp. 1289, 1302
(D.Colo.1996) Such a policy or custom may be established by evidence of widespread practice.
- Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 55 of 63

Federal Question
1. Who has jurisdiction over an illegal intelligence agency and its agents?

Separate law enforcement entities have been approached to address the matter of
the illegal intelligence agency and its agent. The responsibility of the conduct of the illegal
intelligence agency and its agents has often been said to reside with Federal Bureau of
Investigation and the local police department were Robert resides. The actions of the
illegal intelligence agency are against the law. Actions are willful and wanton in nature
and the illegal intelligence agency believes that they have nobody to report or be held
accountable to, since they can corrupt all individuals in government. The illegal
intelligence agency openly does not recognize the Constitution and wishes people to look
at the nation like other part of the world to condition people to believe that other countries
do not respect their people. Jurisdiction must be understood, for whom has responsibility
to investigate the illegal intelligence agency. Robert asks the court to clarify on this issue.

2. Rules of Evidence 603 Questions on: Calculating to awakening the consciousness,
impressing the mind, and other ambiguous and unclarified distinctions for
testimony.

Rule 603 of the Federal Rules of Evidence states: “Before testifying, a witness must
give an oath or affirmation to testify truthfully. It must be in a form designed to impress
that duty on the witness’s conscience.” Colorado’s Rules of Evidence 603 states: “Before
testifying, every witness shall be required to declare that he will testify truthfully oath or
affirmation administered in a form calculated to awaken his conscience and impress his
mind with his duty to do so.” Colorado Rules of Evidence 601 states: “Every person is
competent to be a witness except as otherwise provided in these rules, or in any statute of
the State of Colorado.” The Colorado Rule of Evidence 603 has many annotations that
address hypnosis. The Central Intelligence Agency has been notorious for hypnosis
experiments, even to the point of assassination controlled environmental lab tested
experimentation for a woman under hypnosis. It can be inferred by the language of the
Rules of Evidence mentioned, that behavior modifications could be involved in the
process by an intelligence agency having behavioral control modifications to manipulate
witness’s. Many witness’s could feel powerless over such invasive activities such as body
and mind control mechanisms. Furthermore, it disrupts the justice system and creates a
compilation of law that is debatable for its validity until the federal questions is clear on
witness’s taking the stand under oath indefinitely. Thanks in advance, that will clear up
some power issues.

1) Is it illegal for a witness to knowingly be under mind and body control on the stand of
a federal court case to produce a different conclusion than expected by fair judicial
standards?

2) Is it illegal for a law to be implemented by an intelligence agency acting through a
human being, as a medium, to manipulate the federal law to the intelligence agencies
advantage or interest?
- Case 1:20-cv-02039-GPG Document 1 Filed 07/13/20 USDC Colorado Page 56 of 63

3) What if it was captured by opposing party that someone was being controlled by
sophisticated technologies to the point it would hinder the opposing parties success or

minimize relief?
4) What if someone was being controlled by sophisticated technologies, but the outcome

would not be compromised for the case?
» Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 57 of 63

E. REQUEST FOR RELIEF

State the relief you are requesting or what you want the court to do. If additional space is needed
to identify the relief you are requesting, use extra paper to request relief. Please indicate that
additional paper is attached and label the additional pages regarding relief as “E. REQUEST
FOR RELIEF.”

Compensatory Damages:

Robert has suffered tremendous damages physical, emotional, psychological, and pain
and suffering. Physical damage includes several brain modifications that Robert has had. One is
on a lecture recording that proves the intelligence agency was conducting a brain modification
October 26, 2019. Other brain modifications have occurred including one on July 8, 2020.
Robert has been given, what is labelled to be a disease that impacts the corners of his nose and
the side of his lips. Joint damage is felt often by Robert. Robert is also daily tortured by the
intelligence agency to an extreme point that is certainly unbearable. His eyes and
biocommunication to his mind are a daily occurrence. He can barely concentrate. Since the phase
of writing this complaint, Robert has been under extreme torture. Ever since Robert decided to
begin calling the police, approximately July of 2019, the agency has taken over his body
violently to stop him from effectiveness with the contacts to the police. All physical damage is
yet to surface, but mind operations are impaired to the point he cannot even hear himself think in
his mind. It is truly a devastating circumstance.

Emotional damage is unending. Robert’s feelings have become almost completely
displaced when it comes to the emotions that normal people carry. He is taunted daily with
concepts to make him feel angry and insecure. Robert attempts to override these sensations and
carry on with daily tasks. Robert is hardened to many emotions that normal citizens would feel.
Receptiveness in terms of smiling or other facial expressions are suppressed by the battering that
Robert has taken.

Psychologically, Robert is still proficient. Psychological prejudices are still carried within
Robert’s mind. His memory is severely impaired to the point he forgets a multitude of the
information that he has gathered throughout his years of studying. Robert has built his mind to be
an amazing feature of his body and much of the work he has done to train his brain
psychologically has been stifled. Psychological torture techniques are a common occurrence with
repetitive actions to torment and anger Robert. Sexual abuse and sexual rhetoric daily consumes
Robert, as the intelligence agency proceeds to shoot sexual stimulus into Robert mind to attack
him. Robert spends much time analyzing during tasks due to the temporary impairments that the
illegal intelligence agency has placed on his thought processes. He is behind in schools because
the intelligence agency has attacked him tremendously while he attempts to complete this
complaint. He has spent an extra month filing this complaint because of the intense torture that
the agency has induced to stop him from filing it, realizing that it is a successful lawsuit.

The torture Robert endures is substantial with regard to pain and suffering. Every day
physical body movements occur to an intense degree. His concentration is tampered with
heavily, which is clearly agonizing as it takes sometimes 10 times longer to complete a task than
_ Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 58 of 63

it should. Sometimes Robert calculates running at 10% optimal ability. Throughout all the
diminished efficiency of Robert’s body and capabilities, pain is heavily weighed into the
factorization. Agents clear his throat sometimes, scream, attack his heart, instill pain in his brain,
make his thyroid tough, talk out his vocal cords all day, and a multitude of attacks that are
extremely painful and damaging to his body. The intelligence agency is attacking Robert as the
complaint is written to cause errors in the complaint, and have sabotaged the complaint to the
extreme.

Aurora Police played a role in the attacks, alongside the Aurora City Government, either
directly or indirectly. Had Aurora Police not demonstrated the presence that they were here to
protect the intelligence agency, this situation would not be the outcome that has surfaced. The
conspiracy that evolved into violations against the Civil Right against Robert’s caused the
damage to Robert to continue. Theft of Robert’s merchandise and damage to his vehicle have
occurred without Robert having the ability to address the matter with law enforcement. Aurora
City Government and the Aurora Police have failed Robert from having the rights that other
citizens have and entrenched deep-instilled notions resided to blatantly destroy all of his rights
causing extensive damage.

Total amount compensatory damages requested: $10,000,000

Punitive Damages:

The intent of the laws of the nation and the Constitution have been severely tarnished by
this incident involving Robert Lindblad—if justice was not served. The City of Government of
Aurora and the Aurora Police have demonstrated overstepping the boundaries of government to
the most grotesque level possible. Each and every Aurora Police Officer that Robert has
interacted with, has participated in the violations of rights in a willful and wanton manner. The
corruption at the city government and the police department is endless and beyond any ever
witnessed in modern day America. A penalty is due to hold officers and administrative tasks
accountable for their actions to never allow the most heinous crime on American soil to ever be
covered-up again. This penalty should restore law enforcement and city administration in Aurora
to acceptable levels, or pay severe consequences. Never can this oppressive activity against
citizens in the City of Aurora be ignored. This punitive award will demonstrate that the city
government and police forces actions will not go unpunished and preserve the laws of the nation,
instead of completely erode them, otherwise we are in a lawless country. Never will this attack
on the rights with conspiracy be tolerated. The most horrendous crime occurring on American
soil is resuming, based on willful and wanton acts by Aurora employees. The Aurora City
Government and the Aurora Police believe it is okay to harbor a terrorist organization who harms
children and citizens. Let this litigation prove that it is unacceptable.

Moreover, Aurora Police working in a conspiracy with the intelligence agency have
demonstrated the exact concerns our Constitution was designed to protect. A criminal oriented
agency, such as the intelligence agency, has no business collaborating with a municipal police
force. The outcome of such relationship has matured. A conclusion that the power-hungry
intelligence agency has been able to ravage the city under the protection of police is
. Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 59 of 63

unambiguous as a result of the relationship between a municipal police force (Aurora), and a
federal intelligence agency. Individually, Robert has been kept without right to seek assistance
from the Aurora Police and the ability of the agency to deter any conscientious objectors
intervention, based on the tyranny and the force of the Aurora Police to set an example that all
rights can be ignored.

Robert Lindblad was attempting to disclose murders to the Aurora Police and could
prove the intelligence agency was behind such atrocious crimes. Robert’s life has been on the
line as next to be assassinated due to his status, expertise, and close-proximity to the agency.
Robert’s life is priceless for the value of information he preserves and the strategies employed by
Robert to gather intelligence and understand an intelligence agency that reveals the depths of
their activity. Robert is the sole individual who would speak about any wrongdoing in the
intelligence agency and a checks and balance exists whereas Robert is the only member of
society feared by the intelligence agency. Dark secrets of the intelligence agency would likely
perish forever if not for Robert. The ability of the Intelligence agency to establish parameters
with assistance of the Aurora Police to secure a successfully covered-up assassination of Robert
Lindblad, despite the numerous calls to the Aurora Police by Robert to report the agency was
preparing to assassinate Robert, shows the level of control had by police and intelligence agents
to clean up a major crime. Punishment is necessary to deter the police from protecting an
intelligence agency, at the expense of citizens, that are murdered by extrajudicial killings.
Nothing in the Aurora City Government and their objectives could anywhere compare to the
value and worth of Robert Lindblad and his experience and specialization with the agency.
Overextending governmental powers by an intelligence agency and the police must have an
example set to deter future failures of law enforcement from securing rights.

Illegal surveillance infringes upon a wide spectrum of citizens rights. Economic, privacy,
intrusiveness, and other concerns are threatening our society by the way of capabilities the
intelligence community has available as tools. Illegal search and seizure and securing of papers
at residence are necessary provision of the Constitution, which are deemed extremely vital.
Allowing the intrusion of intelligence community operatives and the local police must be met
with a severe penalty. Murderous assassins, stealing the labors of citizens, and the police
covering up the trail under false assumptions, leaves no protections afforded to the citizens. The
intelligence agency has full control with few restrictions and no restraint. This is intolerable.
Child torture, child murder, and child assault on a macro-scale has endured Robert’s attempts at
justice. The Aurora Police have aided a terrorist agency and stopped Robert Lindblad in his
tracks from ending a reign of terror on various communities. This would have all been stopped,
had the Aurora Police performed their duties and listened to Robert Lindblad, who is an expert
surrounding the matter, and not favored an intelligence agency. It is well-established that an
officer does not listen to someone else in government, who utilizes espionage capabilities, to
ignore a citizen with serious allegations. The lesson to the police in Aurora and across the nation
will think again before allowing a terrorist network operate unchecked.

Total amount punitive damages requested: $10,000,000

 
o Case 1:20-cv-02039-GPG Documenti1 Filed 07/13/20 USDC Colorado Page 60 of 63

42. U.S.C.§1988 (b); 42 U.S.C.§1988 (c). Plaintiff’s claims for attorney’s fees is conferred
and expert witness fees applicable.

The plaintiff request the court to include attorney fees and expert witness fees in the cost
and laborious task of preparing the lawsuit and executing whatever is deemed necessary to
uphold the Laws of the United States with observance to the Constitution and thereunder.

28 U.S.C. §1861. Declaration of policy. It is the policy of the United States that all litigants in
Federal courts Entitled to trial by jury shall have the right to grand and petit juries selected at
random.

Robert Lindblad, Pro Se Plaintiff, requests a trial by jury should trial be imminent.

28 U.S.C. §1361. Action to compel an officer

Request the court to issue a writ to have the Federal Bureau of Investigation work with
the plaintiff, Robert Lindblad, to investigate the catastrophe that has occurred in the Denver
Metropolitan area. Robert holds seven years of investigative material with conclusive and
valuable evidence. It is nothing less than a pure tragedy that has occurred, harming many
children and families. Robert has all the evidence needed to pursue indictments and have the
wrongdoers in the unnamed intelligence agency prosecuted and convicted. Robert is also aware
of the location of the illegal intelligence agents and time is of essence, as it is believed they will
retreat to a new location.
_* Case 1:20-cv-02039-GPG Document1 Filed 07/13/20 USDC Colorado Page 61 of 63

F. PLAINTIFF’S SIGNATURE

I declare under penalty of perjury that I am the plaintiff in this action, that I have read this
complaint, and that the information in this complaint is true and correct. See 28 U.S.C. § 1746;
18 U.S.C. § 1621.

Under Federal Rule of Civil Procedure 11, by signing below, I also certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an improper
purpose, such as to harass, cause unnecessary delay, or needlessly increase the cost of litigation;
(2) is supported by existing law or by a nonfrivolous argument for extending or modifying
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

oC

4
(Plaintiff's signature)

TW\013020
(Date)

(Form Revised December 2017)
eee,
eee

 

Robey Lindblad
3S89UB Ss Biscay ST
Avrora, CO SOOys

 

9-GPG Document 1 Filed 07/13/20 USDC Colorado Page 62 of 63

aerase 1

 

 
Case 1:20-cv-02039-GPG Document 1

   

/13/20 USDC Colorado Page 63 of 63
